U.S. Department of Justice

U.S. Department of Education
Office for Civil Rights

Civil Rights Division

January 7, 2015
Dear Colleague:
Forty years ago, the Supreme Court of the United States determined that in order for public
schools to comply with their legal obligations under Title VI of the Civil Rights Act of 1964
(Title VI), they must take affirmative steps to ensure that students with limited English
proficiency (LEP) can meaningfully participate in their educational programs and services. 1
That same year, Congress enacted the Equal Educational Opportunities Act (EEOA), which
confirmed that public schools and State educational agencies (SEAs) must act to overcome
language barriers that impede equal participation by students in their instructional programs. 2
Ensuring that SEAs and school districts are equipped with the tools and resources to meet their
responsibilities to LEP students, who are now more commonly referred to as English Learner
(EL) students or English Language Learner students, is as important today as it was then. EL
students are now enrolled in nearly three out of every four public schools in the nation, they
constitute nine percent of all public school students, and their numbers are steadily increasing. 3
It is crucial to the future of our nation that these students, and all students, have equal access to a
high-quality education and the opportunity to achieve their full academic potential. We applaud
those working to ensure equal educational opportunities for EL students, as well as the many
schools and communities creating programs that recognize the heritage languages of EL students
as valuable assets to preserve.
The Office for Civil Rights (OCR) at the U.S. Department of Education (ED) and the Civil
Rights Division at the U.S. Department of Justice (DOJ) share authority for enforcing Title VI in
the education context. DOJ is also responsible for enforcing the EEOA. (In the enclosed
guidance, Title VI and the EEOA will be referred to as “the civil rights laws.”) In addition, ED
administers the English Language Acquisition, Language Enhancement, and Academic
Achievement Act, also known as Title III, Part A of the Elementary and Secondary Education
Act of 1965, as amended (ESEA) (Title III). 4 Under Title III, ED awards grants to SEAs, which,
in turn, award Federal funds through subgrants to school districts in order to improve the
1

Lau v. Nichols, 414 U.S. 563 (1974); 42 U.S.C. § 2000d to d-7 (prohibiting race, color, and national origin
discrimination in any program or activity receiving Federal financial assistance).
2
Pub. L. No. 93-380, § 204(f), 88 Stat. 484, 515 (1974) (codified at 20 U.S.C. § 1703(f)).
3
U.S. Department of Education, National Center for Education Statistics, NCES 2013-312, Characteristics of
Public and Private Elementary and Secondary Schools in the United States: Results From the 2011-12 Schools and
Staffing Survey, at 9 (Table 2) (Aug. 2013); U.S. Department of Education, National Center for Education Statistics,
NCES 2014-083, The Condition of Education 2014, at 52 (Indicator 12) (May 2014).
4
20 U.S.C. §§ 6801-6871.

Page 2–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

education of EL students so that they learn English and meet challenging State academic content
and achievement standards. 5
The Departments are issuing the enclosed joint guidance to assist SEAs, school districts, and all
public schools in meeting their legal obligations to ensure that EL students can participate
meaningfully and equally in educational programs and services. 6 This guidance provides an
outline of the legal obligations of SEAs and school districts to EL students under the civil rights
laws. 7 Additionally, the guidance discusses compliance issues that frequently arise in OCR and
DOJ investigations under Title VI and the EEOA and offers approaches that SEAs and school
districts may use to meet their Federal obligations to EL students. The guidance also includes
discussion of how SEAs and school districts can implement their Title III grants and subgrants in
a manner consistent with these civil rights obligations. Finally, the guidance discusses the
Federal obligation to ensure that LEP parents and guardians have meaningful access to districtand school-related information. We hope that you will find this integrated guidance useful as
you strive to provide EL students and LEP parents equal access to your instructional programs.
As we celebrate the fortieth anniversaries of Lau and the EEOA and the fiftieth anniversary of
Title VI, we are reminded of how much progress has been achieved since these milestones and
how much work remains to be done. We look forward to continuing this progress with you.
Sincerely,
/s/
Catherine E. Lhamon
Assistant Secretary for Civil Rights
U.S. Department of Education

5

/s/
Vanita Gupta
Acting Assistant Attorney General for Civil Rights
U.S. Department of Justice

20 U.S.C. §§ 6821(a), 6825(a); see also 34 C.F.R. § 200.1(b), (c) (explaining distinction between content standards
and achievement standards).
6
The terms “program,” “programs,” “programs and services,” and “programs and activities” are used in a colloquial
sense and are not meant to invoke the meaning of the terms “program” or “program or activity” as defined by the
Civil Rights Restoration Act of 1987 (CRRA). Under the CRRA, which amended Title VI, Title IX of the
Education Amendments of 1972 (Title IX), and Section 504 of the Rehabilitation Act of 1973 (Section 504), the
term “program or activity” and the term “program,” in the context of a school district, mean all of the operations of a
school district. 42 U.S.C. § 2000d-4a(2)(B); 20 U.S.C. § 1687(2)(B); 29 U.S.C. § 794(b)(2)(B).
7
As applied to Title VI, this guidance is consistent with and clarifies previous Title VI guidance in this area
including: U.S. Department of Health, Education, and Welfare, Office for Civil Rights, Identification of
Discrimination and Denial of Services on the Basis of National Origin (May 25, 1970), reprinted in 35 Fed. Reg.
11,595 (July 18, 1970) (1970 OCR Guidance) (the great majority of programs and functions assigned to ED at its
creation in 1980 were transferred from HEW); OCR, The Office for Civil Rights’ Title VI Language Minority
Compliance Procedures (December 1985) (1985 OCR Guidance); and OCR, Policy Update on Schools’ Obligations
Toward National-Origin Minority Students with Limited-English Proficiency (September 1991) (1991 OCR Guidance).
These guidance documents are available at http://www2.ed.gov/about/offices/list/ocr/ellresources.html. This
guidance clarifies these documents and does so consistent with legal developments since 1991. When evaluating
compliance under the EEOA, DOJ applies EEOA case law as well as the standards and procedures identified in this
guidance, which are similar to those identified in OCR’s previous Title VI guidance.

Page 3–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

Notice of Language Assistance
Notice of Language Assistance: If you have difficulty understanding English, you may, free of
charge, request language assistance services for this Department information by calling 1-800USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), or email us at:
Ed.Language.Assistance@ed.gov.
Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en
entender el idioma inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a
esta información llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o
envíe un mensaje de correo electrónico a: Ed.Language.Assistance@ed.gov.
給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得
向大眾提供的語言協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。
如果您需要有關口譯或筆譯服務的詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327)
(聽語障人士專線：1-800-877-8339),或電郵: Ed.Language.Assistance@ed.gov.
Thông báo dành cho những người có khả năng Anh ngữ hạn chế: Nếu quý vị gặp khó khăn
trong việc hiểu Anh ngữ thì quý vị có thể yêu cầu các dịch vụ hỗ trợ ngôn ngữ cho các tin tức
của Bộ dành cho công chúng. Các dịch vụ hỗ trợ ngôn ngữ này đều miễn phí. Nếu quý vị muốn
biết thêm chi tiết về các dịch vụ phiên dịch hay thông dịch, xin vui lòng gọi số 1-800-USALEARN (1-800-872-5327) (TTY: 1-800-877-8339), hoặc email:
Ed.Language.Assistance@ed.gov.
영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에
일반인 대상 언어 지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는
무료로 제공됩니다. 통역이나 번역 서비스에 대해 자세한 정보가 필요하신 경우, 전화번호
1-800-USA-LEARN (1-800-872-5327) 또는 청각 장애인용 전화번호 1-800-877-8339 또는
이메일주소 Ed.Language.Assistance@ed.gov 으로 연락하시기 바랍니다.
Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong
makaintindi ng English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng
Kagawaran mula sa nagbibigay ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na
pagtulong kaugnay ng wika ay libre. Kung kailangan ninyo ng dagdag na impormasyon tungkol
sa mga serbisyo kaugnay ng pagpapaliwanag o pagsasalin, mangyari lamang tumawag sa 1-800USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o mag-email sa:
Ed.Language.Assistance@ed.gov.
Уведомление для лиц с ограниченным знанием английского языка: Если вы
испытываете трудности в понимании английского языка, вы можете попросить, чтобы вам
предоставили перевод информации, которую Министерство Образования доводит до
всеобщего сведения. Этот перевод предоставляется бесплатно. Если вы хотите получить
более подробную информацию об услугах устного и письменного перевода, звоните по
телефону 1-800-USA-LEARN (1-800-872-5327) (служба для слабослышащих: 1-800-8778339), или отправьте сообщение по адресу: Ed.Language.Assistance@ed.gov.

Page 4–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

Dear Colleague Letter: English Learner Students
and Limited English Proficient Parents
TABLE OF CONTENTS 8
I.

State Educational Agency and School District Obligations to EL Students ............................5

II.

Common Civil Rights Issues ...................................................................................................8
A.

Identifying and Assessing All Potential EL Students .....................................................10

B.

Providing EL Students with a Language Assistance Program........................................12

C.

Staffing and Supporting an EL Program.........................................................................14

D.

Providing Meaningful Access to All Curricular and Extracurricular Programs .............17
1. Core Curriculum ..........................................................................................................18
2. Specialized and Advanced Courses and Programs ......................................................21

E.

Avoiding Unnecessary Segregation of EL Students .......................................................22

F. Evaluating EL Students for Special Education Services and Providing Special
Education and English Language Services ........................................................................24
1. Individuals with Disabilities Education Act (IDEA) ...................................................25
2. Section 504 of the Rehabilitation Act (Section 504) ...................................................27
G. Meeting the Needs of EL Students Who Opt Out of EL Programs or Particular EL
Services ..............................................................................................................................29
H.

Monitoring and Exiting EL Students from EL Programs and Services ..........................32

I.

Evaluating the Effectiveness of a District’s EL Program ...............................................35

J.

Ensuring Meaningful Communication with Limited English Proficient Parents ...........37

Conclusion .....................................................................................................................................40

8

The Departments have determined that this document is a “significant guidance document” under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007),
available at www.whitehouse.gov/sites/default/files/omb/fedreg/2007/012507_good_guidance.pdf. This and other
policy guidance is issued to provide recipients with information to assist them in meeting their obligations, and to
provide members of the public with information about their rights, under the civil rights laws and implementing
regulations that the Departments enforce. The Departments’ legal authority is based on those laws and regulations.
This guidance does not add requirements to applicable law, but provides information and examples to inform
recipients about how the Departments evaluate whether covered entities are complying with their legal obligations.
If you are interested in commenting on this guidance, please send an e-mail with your comments to OCR@ed.gov
and education@usdoj.gov, or write to the following addresses: Office for Civil Rights, U.S. Department of
Education, 400 Maryland Avenue, SW, Washington, D.C. 20202, and the Educational Opportunities Section, Civil
Rights Division, U.S. Department of Justice, 950 Pennsylvania Avenue, NW, PHB, Washington, D.C. 20530.

Page 5–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

I.

State Educational Agency and School District Obligations to EL Students

SEAs and school districts share an obligation to ensure that their EL programs and activities
comply with the civil rights laws and applicable grant requirements. 9 Title VI prohibits
recipients of Federal financial assistance, including SEAs and school districts, from
discriminating on the basis of race, color, or national origin. 10 Title VI’s prohibition on national
origin discrimination requires SEAs and school districts to take “affirmative steps” to address
language barriers so that EL students may participate meaningfully in schools’ educational
programs. 11
The EEOA requires SEAs and school districts to take “appropriate action to overcome language
barriers that impede equal participation by [their] students in [their] instructional programs.” 12
In determining whether a school district’s programs for EL students comply with the civil rights
laws, 13 the Departments apply the standards established by the United States Court of Appeals

9

See Department of Education Title VI regulations: 34 C.F.R. § 100.4(b) (every application by a State or State
agency for continuing Federal financial assistance “shall . . . provide or be accompanied by provision for such
methods of administration for the program as are found by the responsible Departmental official to give reasonable
assurance that the applicant and all recipients of Federal financial assistance under such program will comply with
all requirements imposed by or pursuant to this [Title VI] regulation”); id.§ 80.40(a) (“[g]rantees must monitor grant
and subgrant supported activities to assure compliance with applicable Federal requirements and that performance
goals are being achieved.”); id. §§ 76.500, 76.770 (requiring SEAs to have procedures “necessary to ensure
compliance with applicable statutes and regulations,” including non-discrimination provisions of Title VI). See also
Department of Justice Title VI regulations: 28 C.F.R. § 42.105(a)(1) (“[e]very application for Federal financial
assistance [to carry out a program] to which this subpart applies, and every application for Federal financial
assistance to provide a facility shall … contain or be accompanied by an assurance that the program will be
conducted or the facility operated in compliance with all requirements imposed by or pursuant to this subpart.”); id.
§ 42.410 (“[e]ach state agency administering a continuing program which receives Federal financial assistance shall
be required to establish a Title VI compliance program for itself and other recipients which obtain Federal assistance
through it. The Federal agencies shall require that such state compliance programs provide for the assignment of
Title VI responsibilities to designated state personnel and comply with the minimum standards established in this
subpart for Federal agencies, including the maintenance of records necessary to permit Federal officials to determine
the Title VI compliance of the state agencies and the sub-recipient.”).
10
Any Federal agency, such as the Department of Education or Justice, that provides Federal funds to an SEA or
school district may initiate a compliance review to ensure compliance with, or investigate a complaint alleging a
violation of, Title VI and its implementing regulations. DOJ also may initiate a Title VI suit if, after notice of a
violation from a Federal funding agency, a recipient of Federal funds fails to resolve noncompliance with Title VI
voluntarily and the agency refers the case to DOJ. Furthermore, DOJ coordinates enforcement of Title VI across
Federal agencies and can participate in private litigation involving Title VI.
11
Lau, 414 U.S. at 566-67 (affirming 1970 OCR Guidance and stating that where inability to speak and understand
the English language excludes national origin-minority group children from effective participation in the educational
program offered by a school district, Title VI requires that the district take affirmative steps to rectify the language
deficiency to open its instructional program to these students); 34 C.F.R. §100.3(b)(1), (2).
12
20 U.S.C. § 1703(f) (“No State shall deny equal educational opportunity to an individual on account of his or her
race, color, sex, or national origin, by. . . the failure by an educational agency to take appropriate action to overcome
language barriers that impede equal participation by its students in its instructional programs”). After providing
notice of an EEOA violation, DOJ may institute a civil action if an SEA or school district has not taken “appropriate
remedial action” within a reasonable time. Id. §§ 1706, 1710. DOJ also has the authority to intervene in private
EEOA cases. Id. § 1709.

Page 6–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

for the Fifth Circuit more than 30 years ago in Castañeda v. Pickard. 14 Specifically, the
Departments consider whether:
(1) The educational theory underlying the language assistance program is recognized as
sound by some experts in the field or is considered a legitimate experimental strategy;
(2) The program and practices used by the school system are reasonably calculated to
implement effectively the educational theory adopted by the school; and
(3) The program succeeds, after a legitimate trial, in producing results indicating that
students’ language barriers are actually being overcome within a reasonable period of
time.
The Departments also apply Castañeda’s standards when evaluating an SEA’s compliance with
the civil rights laws. Even if an SEA does not provide educational services directly to EL
students, SEAs have a responsibility under the civil rights laws to provide appropriate guidance,
monitoring, and oversight to school districts to ensure that EL students receive appropriate EL
services. 15 For example, to the extent that SEAs select EL instructional program models that
their school districts must implement or otherwise establish requirements or guidelines for such
programs and related practices, these programs, requirements, or guidelines must also comply
with the Castañeda requirements.
In addition, Title III requires SEAs and school districts that receive funding under Title III
subgrants to provide high-quality professional development programs and implement highquality language instruction education programs, both based on scientifically-based research, that
will enable EL students to speak, listen, read, and write English and meet challenging State

13

Throughout this guidance, “school district” or “district” includes any local educational agency (LEA) that is a
recipient of Federal financial assistance directly from ED or indirectly through an SEA or LEA, including public
school districts, public charter schools, and public alternative schools. 42 U.S.C. § 2000d-4a (incorporating 20
U.S.C. §7801(26)). “School district” and SEA also include, respectively, any LEA or SEA as defined by the EEOA.
20 U.S.C. § 1720(a), (b) (incorporating 20 U.S.C. §7801(26), (41)). In some cases, an SEA and LEA may be the
same entity. (Hawaii and Puerto Rico are two examples.)
14
648 F.2d 989 (5th Cir. 1981); see United States v. Texas, 601 F.3d 354, 366 (5th Cir. 2010) (reaffirming and
applying the Castañeda test); see 1991 OCR Guidance (“In view of the similarity between the EEOA and the policy
established in the 1970 OCR memorandum, in 1985 OCR adopted the Castañeda standard for determining whether
recipients’ programs for LEP students complied with the Title VI regulation.”).
15
See, e.g., Horne v. Flores, 557 U.S. 433, 439 (2009) (“The question at issue in these cases is not whether [the
State of] Arizona must take ‘appropriate action’ to overcome the language barriers that impede ELL students. Of
course it must.”); Texas, 601 F.3d at 364-65 (applying EEOA to SEA); United States v. City of Yonkers, 96 F.3d
600, 620 (2d Cir. 1996) (“The EEOA also imposes on states the obligation to enforce the equal-educationalopportunity obligations of local educational agencies [LEAs].”); Gomez v. Illinois State Bd. of Educ., 811 F.2d 1030,
1042-43 (7th Cir. 1987) (holding that SEAs set “general guidelines in establishing and assuring the implementation
of the state’s [EL] programs” and that “§ 1703(f) requires that [SEAs], as well as [LEAs]. . .ensure that the needs of
LEP children are met”); Idaho Migrant Council v. Bd. of Educ., 647 F.2d 69, 71 (9th Cir. 1981) (holding that an
SEA “has an obligation to supervise the local districts to ensure compliance” with the EEOA); see also supra note 9
(quoting regulations regarding SEAs’ obligations as recipients of any Federal funds to oversee subgrantees).

Page 7–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

standards. 16 Not all school districts that enroll EL students receive such subgrants from their
SEA under Title III, Part A. Some school districts have too small a population of EL students to
meet the minimum subgrant requirement and are not members of a consortium of districts that is
receiving a subgrant. 17 Nonetheless, several key school district requirements for recipients under
Title III that are discussed in this letter are also required by Title I of the ESEA, which has no
such minimum subgrant requirement. 18
Title III, Part A funds must be used to supplement other Federal, State, and local public funds
that would have been expended absent such funds. 19 Because the civil rights laws require SEAs
and school districts to take appropriate action to overcome language barriers for EL students,
Title III, Part A funds may not be used to fund the activities chosen to implement an SEA’s or
school district’s civil rights obligations. Thus, SEAs and school districts can use these funds
only for activities beyond those activities necessary to comply with Federal civil rights
obligations. It is important to remember, however, that the legal obligations of an SEA and a
school district under Title VI and the EEOA are independent of the amount or type of State or
Federal funding received. Thus, for example, any change to State funding dedicated to EL
programs and services, including State limitations on funding after a child has received EL
services for a specified period of time, does not change an SEA’s or school district’s Federal
civil rights obligations to EL students.
Title III also contains its own non-discrimination provision, which provides that a student shall
not be admitted to, or excluded from, any federally assisted education program on the basis of a
surname or language-minority status. 20 In addition, SEAs and school districts that receive
funding under Title III are required to regularly determine the effectiveness of a school district’s
program in assisting EL students to attain English proficiency and meet challenging State

16

20 U.S.C. §§ 6823(b)(2), 6825(c)(1),(2), 6826(d)(4). Currently, all SEAs receive Federal funds under Title III,
Part A because they all have an approved plan. See id. §§ 6821, 6823. SEAs may reserve no more than 5 percent of
the funds for certain State-level activities, and no more than 15 percent of the funds for subgrants to school districts
that have experienced a significant increase in the number or percentage of immigrant children. Id. §§ 6821(b)(2),
6824(d)(1). When referring to Title III, Part A subgrants to school districts, this guidance is referring to the portion
of Federal funds (which must be at least 80 percent of the total) that must be provided to school districts based on
the population of EL students in each district. Id. § 6824(a). For more information on Title III grants, see
http://www2.ed.gov/programs/sfgp/index.html.
17
20 U.S.C. §§ 6824(b), 6871.
18
This includes the requirement that school districts annually assess EL students for English proficiency, id.
§§ 6311(b)(7) (Title I), 6823(b)(3)(C) (Title III); the provision of specific written notices for parents of EL students,
id. §§ 6312(g)(1)-(3) (Title I), 7012(a)-(d) (Title III); prohibitions on discrimination on the basis of surname and
language-minority status, id. §§ 6312(g)(5)(Title I), 7012(f) (Title III); and provisions regarding adequate yearly
progress, id. §§ 6311(b)(2)(C)(v)(II)(dd), 6311(b)(3)(C)(ix)(III) (Title I), 6842(a)(3)(A)(iii) (Title III).
19
20 U.S.C. § 6825(g).
20
Id. §§ 6312(g)(5) (Title I), 7012(f) (Title III).

Page 8–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

academic content and student academic achievement standards. 21 SEAs have a responsibility to
assess whether and ensure that school districts receiving Title III subgrants comply with all Title
III requirements. 22
II.

Common Civil Rights Issues

Through OCR’s and DOJ’s enforcement work, the Departments have identified several areas that
frequently result in noncompliance by school districts and that SEAs at times encounter while
attempting to meet their Federal obligations to EL students. This letter offers guidance on these
issues and explains how the Departments would evaluate whether SEAs and school districts met
their shared obligations to:
A. Identify and assess EL students in need of language assistance in a timely, valid, and
reliable manner;
B. Provide EL students with a language assistance program that is educationally sound and
proven successful;
C. Sufficiently staff and support the language assistance programs for EL students;
D. Ensure EL students have equal opportunities to meaningfully participate in all curricular
and extracurricular activities, including the core curriculum, graduation requirements,
specialized and advanced courses and programs, sports, and clubs;
E. Avoid unnecessary segregation of EL students;
F. Ensure that EL students with disabilities under the Individuals with Disabilities
Education Act (IDEA) or Section 504 are evaluated in a timely and appropriate manner
for special education and disability-related services and that their language needs are
considered in evaluations and delivery of services;
G. Meet the needs of EL students who opt out of language assistance programs;
H. Monitor and evaluate EL students in language assistance programs to ensure their
progress with respect to acquiring English proficiency and grade level core content, exit
EL students from language assistance programs when they are proficient in English, and
monitor exited students to ensure they were not prematurely exited and that any
academic deficits incurred in the language assistance program have been remedied;

21

Id. § 6841(b)(2) (requiring every school district receiving Title III, Part A funds to engage in a self-evaluation
every two years and provide it to the SEA to determine the effectiveness of and improve the LEA’s programs and
activities).
22
Id. §§ 6823(b)(3)(C) & (D), (b)(5), 6841(b)(3), 6842; see also supra note 9 (quoting regulations regarding SEA’s
obligations as recipient of any Federal funds to oversee subgrantees).

Page 9–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

I. Evaluate the effectiveness of a school district’s language assistance program(s) to ensure
that EL students in each program acquire English proficiency and that each program
was reasonably calculated to allow EL students to attain parity of participation in the
standard instructional program within a reasonable period of time; 23 and
J. Ensure meaningful communication with LEP parents.
This guidance also provides a non-exhaustive set of approaches that school districts may take in
order to meet their civil rights obligations to EL students. In most cases, however, there is more
than one way to comply with the Federal obligations outlined in this guidance.
In addition to the common civil rights issues discussed in this guidance with respect to EL
student programs, Federal law also prohibits all forms of race, color, national origin, sex,
disability, and religious discrimination against EL students. For example, among other
requirements, SEAs, school districts, and schools:

23

•

Must enroll all students regardless of the students’ or their parents’ or guardians’ actual
or perceived citizenship or immigration status; 24

•

Must protect students from discriminatory harassment on the basis of race, color, national
origin (including EL status), sex, disability, or religion; 25

•

Must not prohibit national origin-minority group students from speaking in their primary
language during the school day without an educational justification; 26 and

•

Must not retaliate, intimidate, threaten, coerce, or in any way discriminate against any
individual for bringing civil rights concerns to a school’s attention or for testifying or
participating in any manner in a school, OCR, or DOJ investigation or proceeding. 27

Castañeda, 648 F.2d at 1011; see discussion infra in Part II. I, “Evaluating the Effectiveness of a District’s EL
Program.”
24
More information about the applicable legal standards regarding student enrollment practices is included in the
Departments’ Dear Colleague Letter: School Enrollment Procedures (May 8, 2014), available at
www.ed.gov/ocr/letters/colleague-201405.pdf.
25
More information about the legal obligations to address discriminatory harassment under the Federal civil rights
laws is available in OCR’s Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010), available at
www.ed.gov/ocr/letters/colleague-201010.pdf. DOJ shares enforcement authority with OCR for enforcing these
laws and can also address harassment on the basis of religion under Title IV of the Civil Rights Act of 1964.
26
See, e.g., Rubio v. Turner Unified Sch. Dist. No. 402, 453 F. Supp. 2d 1295 (D. Kan. 2006) (Title VI claim was
stated by a school’s prohibition on speaking Spanish). EL students, like many others, often will feel most
comfortable speaking in their primary language, especially during non-academic times or while in the cafeteria or
hallways.
27
More information about the legal obligations concerning the prohibition against retaliation under the Federal civil
rights laws is available in the Department of Education’s Dear Colleague Letter: Retaliation (Apr. 24, 2013)
available at www.ed.gov/ocr/letters/colleague-201304.html. See also 34 C.F.R. § 100.7(e) (Title VI); 34 C.F.R.
§ 106.71 (Title IX) (incorporating 34 C.F.R. §100.7(e) by reference); 34 C.F.R. § 104.61 (Section 504)

Page 10–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

Although these issues are outside the primary focus of this guidance, the Departments strongly
encourage SEAs and school districts to review these and other non-discrimination requirements
to ensure that EL students, and all students, have access to equal educational opportunities.
A. Identifying and Assessing All Potential EL Students
One of the most critical “affirmative steps” and “appropriate action[s]” that school districts must
take to open instructional programs to EL students and to address their limited English
proficiency is to first identify EL students in need of language assistance services in a timely
manner. 28 School districts must provide notices within thirty days from the beginning of the
school year to all parents of EL students regarding the EL student’s identification and placement
in a language instruction educational program. 29 School districts must, to the extent practicable,
translate such notices in a language that the parent can understand. 30 If written translations are
not practicable, school districts must offer LEP parents free oral interpretation of the written
information. 31 In light of these obligations and the duty to timely identify all EL students, school
districts will need to assess potential EL students’ English proficiency and identify nonproficient students as EL as soon as practicable and well before the thirty-day notice deadline.
Most school districts use a home language survey (HLS) at the time of enrollment to gather
information about a student’s language background (e.g., first language learned, language the
student uses most often, and languages used in the home). The HLS identifies those students
who should be referred for an English language proficiency (“ELP”) assessment to determine
whether they should be classified as EL students, who are entitled to language assistance
services. Students initially identified by an HLS or other means for English proficiency testing
are often referred to as those with a Primary or Home Language Other than English (PHLOTE).
School districts must have procedures in place to accurately and timely identify PHLOTE
students and determine if they are EL students through a valid and reliable ELP assessment. 32
(incorporating 34 C.F.R. §100.7(e) by reference); 28 C.F.R. § 42.107(e) (Title VI); 28 C.F.R. § 54.605 (Title IX)
(incorporating 28 C.F.R. § 42.107(e) by reference); 28 C.F.R. § 35.134 (Title II). DOJ interprets the EEOA to
prohibit retaliation, consistent with the Supreme Court’s interpretation of several similar anti-discrimination statutes
to encompass a prohibition on retaliation. See, e.g., Gomez-Perez v. Potter, 553 U.S. 474 (2008) (recognizing a
right of action for retaliation under the Federal-sector provisions of the Age Discrimination in Employment Act of
1967); CBOCS West, Inc. v. Humphries, 553 U.S. 442 (2008) (recognizing a right of action for retaliation under 42
U.S.C. § 1981); Jackson v. Birmingham Bd. of Educ., 544 U.S. 167 (2005) (recognizing a right of action for
retaliation under Title IX of the Education Amendments of 1972).
28
See supra text accompanying notes 9-11 (discussing Title VI, its regulations and guidance, and Lau) and note 12
(discussing the EEOA).
29
20 U.S.C. §§ 6312(g)(1) (Title I), 7012(a) (Title III).
30
Id. §§ 6312(g)(2) (Title I), 7012(c) (Title III).
31
See 67 Fed. Reg. 71,710, 71,750 (2002). This obligation is consistent with Title VI and EEOA obligations of
school districts to ensure meaningful communication with LEP parents. See discussion infra in Part II. J, “Ensuring
Meaningful Communication with Limited English Proficient Parents.”
32
See 1991 OCR Guidance; see also, Rios v. Read, 480 F. Supp. 14, 23 (E.D.N.Y. 1978) (requiring “objective,
validated tests conducted by competent personnel”); Cintron v. Brentwood, 455 F. Supp. 57, 64 (E.D.N.Y. 1978)

Page 11–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

ELP assessments must assess the proficiency of students in all four domains of English (i.e.,
speaking, listening, reading, and writing). 33 The Departments recognize that some SEAs and
school districts use ELP assessments for entering kindergarten PHLOTE students that evaluate
listening, speaking, pre-reading, and pre-writing. 34
•

Example 1: To expedite appropriate placements of EL students, many school districts
have parents complete an HLS and assess PHLOTE students’ English proficiency levels
before school starts. Some school districts have parents complete an HLS before classes
commence, and then test PHLOTE students within a week of when classes start to
minimize the disruption caused by possible changes in EL students’ placements.

Some examples of when the Departments have identified compliance issues in the areas of EL
student identification and assessment include when school districts: (1) do not have a process in
place to initially identify the primary or home language of all enrolled students; (2) use a method
of identification, such as an inadequate HLS, that fails to identify significant numbers of
potential EL students; (3) do not test the English language proficiency of all PHLOTE students,
resulting in the under-identification of EL students; (4) delay the assessment of incoming
PHLOTE students in a manner that results in a denial of language assistance services; or (5) do
not assess the proficiency of PHLOTE students in all four language domains (e.g., assessing the
students in only the listening and speaking domains and as a result missing large numbers of EL
students).
In their investigations, the Departments consider, among other things, whether:
 School districts have procedures in place for accurately identifying EL students in a
timely, valid, and reliable manner so that they can be provided the opportunity to
participate meaningfully and equally in the district’s educational programs; and
(requiring “validated” tests of English proficiency); Keyes v. Sch. Dist. No. 1, 576 F. Supp. 1503, 1513-14, 1518 (D.
Colo. 1983) (absence of a formal valid testing process to identify EL students violated the EEOA).
33
See 1991 OCR Guidance; Rios, 480 F. Supp. at 23-24 (finding the school district’s bilingual program to violate
Title VI and the EEOA in several areas including identifying EL students by testing their listening and vocabulary
skills but “not measur[ing] reading or writing skills in English” and explaining that the “district has the obligation of
identifying children in need of bilingual education by objective, validated tests conducted by competent personnel”);
Keyes, 576 F. Supp. at 1518-19 (noting that “emphasis on the acquisition of oral English skills for LEP students is
another cause for concern” as “reading and writing skills are also necessary…[for] parity in participation”); see also
20 U.S.C. § 7801(25) (classifying as LEP under the ESEA students born outside the U.S. or who are non-native
English speakers and who have “difficulties in speaking, reading, writing, or understanding the English language”),
§ 1401(18) (same for the IDEA); Notice of Final Interpretations for Title III of the Elementary and Secondary
Education Act of 1965 (ESEA), as amended by the No Child Left Behind Act of 2001, 73 Fed. Reg. 61831 (Oct. 17,
2008) (hereinafter “2008 NOI for Title III”); 34 C.F.R. § 200.6(b)(3)(i).
34
For the purposes of this document, “listening” and “understanding” are interchangeable terms. Congress has often
referred to “listening” as one of the “four recognized domains.” 20 U.S.C. § 6823(b)(2) (Title III); see also id.
§ 6841(d)(1) (Title III). But see id. §§ 6826(d)(4) (Title III) (“comprehend”), 7801(25) (“understanding”). ED
likewise has referred to the domain as “listening” in several more recent documents regarding EL students. See,
e.g., 2008 NOI for Title III, 73 Fed. Reg. 61828, 61829 n.5 (Oct. 17, 2008); 34 C.F.R. § 200.6(b)(3)(i). By contrast,
OCR has historically used the term “understanding” to describe the domain described in the text as “listening.”

Page 12–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

 When SEAs mandate the manner in which school districts identify and/or assess EL
students, the State-imposed mechanism meets the requirements described in this section.
B. Providing EL Students with a Language Assistance Program
When EL students are identified based on a valid and reliable ELP test, school districts must
provide them with appropriate language assistance services. Language assistance services or
programs for EL students must be educationally sound in theory and effective in practice;
however, the civil rights laws do not require any particular program or method of instruction for
EL students. 35 Students in EL programs must receive appropriate language assistance services
until they are proficient in English and can participate meaningfully in the district’s educational
programs without language assistance services.
EL programs must be designed and reasonably calculated to enable EL students to attain both
English proficiency and parity of participation in the standard instructional program within a
reasonable length of time. 36 Each EL student’s English proficiency level, grade level, and
educational background, as well as language background for bilingual programs, must be
considered to determine which EL program services are appropriate for EL students. For
example, some school districts have designed programs to meet the unique needs of EL students
whose formal education has been interrupted in their country of origin (perhaps due to
dislocation, war, disease, famine, or other situations resulting in missed educational instruction).

35

Castañeda, 648 F.2d at 1009-10. Some common EL programs for learning English that are considered
educationally sound in theory under Castañeda’s first prong include:
•

English as a Second Language (ESL), also known as English Language Development (ELD), is a program
of techniques, methodology, and special curriculum designed to teach EL students explicitly about the
English language, including the academic vocabulary needed to access content instruction, and to develop
their English language proficiency in all four language domains (i.e., speaking, listening, reading, and
writing). ESL instruction is usually in English with little use of the EL students’ primary language(s).

•

Structured English Immersion (SEI) is a program designed to impart English language skills so that the EL
student can transition and succeed in an English-only mainstream classroom once proficient. All
instruction in an immersion strategy program is in English. Teachers have specialized training in meeting
the needs of EL students (e.g., an ESL teaching credential and/or SEI training), and have demonstrated
strong skills in promoting ELD and SEI strategies for ensuring EL students’ access to content.

•

Transitional Bilingual Education (TBE), also known as early-exit bilingual education, is a program that
utilizes a student’s primary language in instruction. The program maintains and develops skills in the
primary language while introducing, maintaining, and developing skills in English. The primary purpose of
a TBE program is to facilitate the EL student’s transition to an all-English instructional program, while the
student receives academic subject instruction in the primary language to the extent necessary.

•

Dual Language Program, also known as two-way or developmental, is a bilingual program where the goal
is for students to develop language proficiency in two languages by receiving instruction in English and
another language in a classroom that is usually comprised of half primary-English speakers and half
primary speakers of the other language.
In school districts or schools where the number of EL students is small, EL students still must receive language
assistance services; however, the EL program may be less formal. Additional EL programs not mentioned above
may also meet civil rights requirements.
36
Castañeda, 648 F.2d at 1011.

Page 13–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

To provide appropriate and adequate EL program services based on each EL student’s individual
needs, and to facilitate transition out of such services within a reasonable time period, a school
district will typically have to provide more EL services for the least English proficient EL
students than for the more proficient ones. In addition, districts should provide designated
English Language Development (ELD)/English as a Second Language (ESL) services for EL
students at the same or comparable ELP levels to ensure these services are targeted and
appropriate to their ELP levels.

37

•

Example 2: A beginner-level EL student in a transitional bilingual education (TBE)
program who is a primary Spanish speaker may receive 80 percent of her core instruction
in Spanish and two periods of ESL per day. As her English proficiency increases to an
intermediate level, the district may decrease the percentage of her core instruction that
she receives in Spanish by transitioning her to one content class in Spanish, one period of
ESL, and sheltered content classes 37 in English with non-EL students. 38

•

Example 3: A beginner-level EL student may receive two periods of ELD instruction per
day, EL-only sheltered content classes in social studies and language arts, and sheltered
content classes in math and science with both EL and non-EL students. As his English
proficiency increases to a high intermediate level, he transitions into a daily period of
ELD targeted to his lack of English proficiency in writing, and sheltered content classes
with EL and non-EL students.

•

Example 4: A school district enrolls EL students at the high school with a range of
English proficiency levels and years of study in the EL program. Recognizing that
different EL students have different needs, the district creates EL-only ELD classes that
appropriately target the English proficiency levels of students and the specific needs of
long-term EL students. These ELD courses, which EL students take in addition to gradelevel English, are designed to provide language development services with an emphasis
on advanced academic vocabulary and expository writing. The EL students also receive

This guidance uses the term “sheltered content classes” to mean Sheltered English Instruction, which is an
instructional approach used to make academic instruction in English understandable to EL students. Sheltered
instructional approaches assist EL students in developing grade-level content area knowledge, academic skills, and
increased English proficiency. In sheltered content classes, teachers use a wide range of instructional strategies to
make the content (e.g., math, science, social studies) comprehensible to EL students while promoting their English
language development (e.g., connecting new content to student’s prior knowledge, scaffolding, collaborative
learning, and visual aids).
38
This guidance uses the term “non-EL” students to mean both “former-EL” students and “never-EL” students.
“Former EL” students are those who were identified as EL or enrolled in an EL program, but then met the criteria
for exiting EL status. “Never-EL” students are those who have never been identified as EL or never enrolled in an
EL program. This group includes PHLOTE students who test “proficient” in English on the valid and reliable
assessment - i.e., the Initially Fluent English Proficient (IFEP). Students who were identified as EL students but
whose parents opted them out of EL programs are either “EL” or “former-EL” students (depending on whether they
meet the criteria that would have been necessary for them to exit EL status), not “Never-EL” students.

Page 14–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

integrated ELD instruction in their grade-level content classes from content-certified
teachers who are adequately trained in ELD and sheltering techniques.
Some examples of when the Departments have identified compliance issues include when school
districts: (1) exclude kindergarteners, or EL students with scheduling conflicts, from their EL
program; (2) supplement regular education instruction with only aides who tutor EL students as
opposed to teachers adequately trained to deliver the EL program; (3) fail to offer an EL program
to a certain subset of EL students, such as students with disabilities or students speaking
particular languages; (4) stop providing language assistance services when EL students reach
higher levels of English proficiency but have not yet met exit criteria (including proficiency on a
valid and reliable ELP assessment); or (5) fail to address the needs of EL students who have not
made expected progress in learning English and have not met exit criteria despite extended
enrollment in the EL program.
In their investigations, the Departments consider, among other things, whether:
 Schools provide all EL students with language assistance services that address their level
of English language proficiency and give them an equal opportunity to meaningfully and
equally participate in the district’s programs;
 Each language assistance program for EL students that a school district provides meets
the Castañeda standards described throughout this document; and
 When SEAs mandate the manner in which school districts provide EL programming, the
State-imposed requirements meet the standards described in this subsection.
C. Staffing and Supporting EL Programs
School districts have an obligation to provide the personnel and resources necessary to
effectively implement their chosen EL programs. This obligation includes having highly
qualified teachers to provide language assistance services, trained administrators who can
evaluate these teachers, and adequate and appropriate materials for the EL programs.
At a minimum, every school district is responsible for ensuring that there is an adequate number
of teachers to instruct EL students and that these teachers have mastered the skills necessary to
effectively teach in the district’s program for EL students. 39 Where formal qualifications have
39

SEAs that receive ESEA Title I funds, which is currently all SEAs, must ensure that all teachers in core academic
subjects, including teachers of EL students, are “highly qualified.” 20 U.S.C. § 6319(a). Being highly qualified
means (1) holding at least a bachelor’s degree, (2) obtaining full State certification or licensure, and
(3) demonstrating subject-matter competency. Id. § 7801(23). If an SEA or school district uses a sheltered
instruction model for serving EL students that includes core academic subjects at the secondary school level (e.g.,
“ESL math” or “ESL science”), the teacher must be adequately trained in the sheltering techniques, meet any State
requirements for EL teachers, and be highly qualified in the core academic subject (e.g., math or science) as well. If
the only English teacher of record is the EL teacher, that teacher must be highly qualified in English as well. In
addition, teachers in school districts that receive funds under Title III must be fluent in English and any other

Page 15–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

been established, e.g., the SEA requires authorization or certification to teach in particular EL
programs, or a school district generally requires its teachers in other subjects to meet formal
requirements, a school district must either hire teachers who already have the necessary formal
qualifications to teach EL students or require that teachers already on staff be trained or work
towards attaining the necessary formal qualifications and obtain the formal qualifications within
a reasonable period of time.
In some instances, however, SEA endorsements or other requirements may not be rigorous
enough to ensure that teachers of EL students have the skills necessary to carry out the school
district’s chosen EL program. For example, in Castañeda, the SEA and school district
considered teachers qualified to teach in a bilingual EL program once they had completed a 100hour training designed to provide instruction in bilingual education methods and had a 700-word
Spanish-language vocabulary. Because many of the teachers who completed the specified
training were found to be unable to teach effectively in a Spanish bilingual program, the court
required the SEA and school district to improve training for bilingual teachers and to develop
adequate methods for assessing the qualifications of teachers who completed the training. 40
As Castañeda recognizes, SEAs, through their guidance and monitoring responsibilities, must
also have procedures in place for ensuring that districts have adequately trained teachers to
implement their EL programs. This is especially true when the design of particular EL
program(s) is required by the State. For example, if a State requires a specific bilingual
education program, both the SEA and its school districts must ensure teachers are sufficiently
trained so that they can effectively deliver the program. 41
SEAs and school districts that provide EL teacher training are also responsible for evaluating
whether their training adequately prepares teachers to implement the EL program effectively. 42
To meet this obligation, school districts need to ensure that administrators who evaluate the EL
program staff are adequately trained to meaningfully evaluate whether EL teachers are
appropriately employing the training in the classroom and are adequately prepared to provide the
instruction that will ensure that the EL program model successfully achieves its educational
objectives. 43
language used for instruction, including having written and oral communications skills. See id. § 6826(c);
Castañeda, 648 F.2d at 1013 (requiring teachers who are trained and qualified to deliver the type of language
support instruction required by the chosen EL program(s)).
40
Castañeda, 648 F.2d at 1005, 1013.
41
Id. at 1012-13 (directing the district court to “require both [the State and school district] to devise an improved inservice training program [for bilingual teachers] and an adequate testing or evaluation procedure to assess the
qualifications of teachers completing this program”); Castañeda v. Pickard, 781 F.2d 456, 470-72 (5th Cir. 1986)
(reviewing State and district changes and finding teachers adequately trained); see also supra notes 9, 12, 14 & 15.
42
Castañeda, 648 F.2d at 1012-13.
43
To implement an EL program effectively, there must be a meaningful evaluation of whether the teachers who
deliver the program are qualified to do so. See Castañeda, 648 F.2d at 1013. This includes ensuring that those
tasked with evaluating the instruction of EL program teachers, such as principals, are qualified to do so. See Rios,

Page 16–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

•

Example 5: An SEA receives complaints that teachers who acquired the State’s ESL
endorsement do not have some of the skills needed for effective ESL instruction. In
response to the complaints, the SEA surveys ESL-endorsed teachers in the State and the
administrators who evaluate them to identify areas where the teachers need additional
training and support. The SEA develops teacher training supplements specific to those
identified needs, requires the trained teachers to deliver an ESL lesson as part of the SEA
evaluation of whether teachers mastered the training’s content, and provides training for
administrators on how to evaluate teachers on appropriate ESL instruction.

•

Example 6: Because a school district does not have a sufficient number of principals
with the State’s bilingual credentials to evaluate teachers of its bilingual classes, the
school district uses bilingual-credentialed district-level administrators to accompany
English-only-speaking principals to bilingual classroom evaluations.

•

Example 7: A school district with a Structured English Immersion program, consisting of
ESL and sheltered content instruction, does not have a sufficient number of either
qualified ESL-licensed teachers to provide ESL services or qualified content area
teachers who are adequately trained to shelter content for EL students. The school
district creates an in-service training on sheltering techniques, requires all core content
teachers to successfully complete the training within two years, and requires a quarter of
its new hires to obtain an ESL license within two years of their hiring date.

In addition to providing qualified teachers, school districts must also provide EL students with
adequate resources and, if appropriate, qualified support staff. For example, EL students are
entitled to receive appropriate instructional materials in the EL program, including adequate
quantities of English language development materials available at the appropriate English
proficiency and grade levels and appropriate bilingual materials for bilingual programs. If the
Departments find that a school district’s materials are inadequate and/or not appropriate for its
EL students, the Departments expect the district to obtain sufficient, appropriate materials in a
timely manner.
Paraprofessionals, aides, or tutors may not take the place of qualified teachers and may be used
only as an interim measure while the school district hires, trains, or otherwise secures enough
qualified teachers to serve its EL students. 44 And if a school district uses paraprofessionals to
provide language assistance services to EL students that supplement those provided by qualified

480 F. Supp. at 18, 23-24 (district’s bilingual program violated the EEOA based on findings that included using
administrators who were not bilingual and lacked relevant training to evaluate bilingual teachers).
44
Castañeda, 648 F.2d at 1013 (explaining that bilingual aides cannot take the place of bilingual teachers and may
be used only as an interim measure while district makes concerted efforts to secure a sufficient number of qualified
bilingual teachers within a reasonable period of time).

Page 17–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

teachers, it may do so only if the paraprofessional is trained to provide services to EL students
and instructs under the direct supervision of a qualified teacher. 45
Some examples of when the Departments have identified compliance issues in staffing and
resourcing an EL program include when school districts: (1) offer language assistance services
based on staffing levels and teacher availability rather than student need; (2) utilize mainstream
teachers, paraprofessionals, or tutors rather than fully qualified ESL teachers for ESL instruction;
or (3) provide inadequate training to general education teachers who provide core content
instruction to EL students.
In their investigations, the Departments consider, among other things, whether:
 School districts provide qualified staff and sufficient resources, including adequate and
appropriate materials, to effectively implement their chosen program, and if they lack
either, they are taking effective steps to obtain them within a reasonable period of time;
 School districts regularly and adequately evaluate whether EL program teachers have
met the necessary training requirements, and if not, ensure that they meet them in a
timely manner;
 A school district’s training requirements adequately prepare EL program teachers and
administrators to effectively implement the district’s program and provide supplemental
training when necessary; and
 SEAs ensure, through guidance, monitoring, and evaluation, that school districts have
qualified teachers to provide their EL programs to all EL students.
D. Providing Meaningful Access to All Curricular and Extracurricular Programs
To be able to participate equally and meaningfully in instructional programs, EL students have to
acquire English proficiency and recoup any deficits that they may incur in other areas of the
curriculum as a result of spending extra time on ELD. 46 Thus, SEAs and school districts share a
dual obligation to provide EL students language assistance programs as well as assistance in
other areas of the curriculum where their equal participation may be impaired by academic
deficits incurred while they were learning English. 47 This dual obligation requires school
districts and SEAs to design and implement EL programs that are reasonably calculated to enable
EL students to attain both English proficiency and parity of participation in the standard
instructional program within a reasonable period of time. 48

45

20 U.S.C. § 6319(c)-(g).
Castañeda, 648 F.2d at 1011.
47
Id.; see also supra notes 9, 12, 14, & 15.
48
Castañeda, 648 F.2d at 1011; see also supra notes 9, 12, 14, & 15.
46

Page 18–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

In addition to ensuring EL students have access to the core curriculum, SEAs and school districts
must provide EL students equal opportunities to meaningfully participate in all programs and
activities of the SEA or school district–whether curricular, co-curricular, or extracurricular. 49
Such programs and activities include pre-kindergarten programs, magnet programs, career and
technical education programs, counseling services, Advanced Placement and International
Baccalaureate courses, gifted and talented programs, online and distance learning opportunities,
performing and visual arts, athletics, and extracurricular activities such as clubs and honor
societies.
1. Core Curriculum
During their educational journey from enrollment to graduation, EL students are entitled to
instruction in the school district’s core curriculum (e.g., reading/language arts, math, science, and
social studies). This includes equal access to the school’s facilities, such as computer, science,
and other labs or facilities, to ensure that EL students are able to participate meaningfully in the
educational programs. Meaningful access to the core curriculum is a key component in ensuring
that EL students acquire the tools to succeed in general education classrooms within a reasonable
length of time.
One way to meet this obligation is to provide full access to the grade-appropriate core curriculum
from the start of the EL program while using appropriate language assistance strategies in the
core instruction so that EL students can participate meaningfully as they acquire English. In
adapting instruction for EL students, however, school districts should ensure that their
specialized instruction (e.g., bilingual or sheltered content classes) does not use a watered-down
curriculum that could leave EL students with academic deficits when they transition from EL
programs into general education classrooms. Such specialized instruction should be designed
such that EL students can meet grade-level standards within a reasonable period of time. School
districts also should place EL students in age-appropriate grade levels so that they can have
meaningful access to their grade-appropriate curricula and an equal opportunity to graduate. 50
•

49

Example 8: In a transitional bilingual program, an EL student who is taught math in
Spanish should have access to the same math curriculum as her non-EL peers in general
education classrooms. Similarly, a science class using sheltered instruction for EL

34 C.F.R. § 100.1-.2; 20 U.S.C. § 1703(f).
The Departments recognize that students with interrupted formal education (SIFE students), especially in the
higher grades, may be below grade level in some or all subjects when they enter a school district, and that some
school districts provide appropriately specialized programs to meet their needs. The Departments would not view
such programs as offering inappropriately watered-down instructional content where the program is age-appropriate,
the content of the instruction relates to the core curriculum and is credit-bearing toward graduation or promotion
requirements, and SIFE students have the opportunity to meet grade-level standards within a reasonable period of
time. However, it would be inappropriate for a district to place high school-aged SIFE students in middle or
elementary school campus programs because this would not permit SIFE students to meet high school grade-level
standards and graduation requirements within a reasonable amount of time and the placements would not be age
appropriate.

50

Page 19–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

students should offer the same content and the same access to laboratories as the general
education science class. And while a ninth-grade EL student with interrupted formal
education may need targeted help in math to catch up to his grade-level math curriculum,
his EL program should provide access to that curriculum and not be restricted to an
elementary-grade math curriculum.
Alternatively, school districts may use a curriculum that temporarily emphasizes English
language acquisition over other subjects, provided that any interim academic deficits in other
subjects are remedied within a reasonable length of time. 51 If districts choose to temporarily
emphasize English language acquisition, they retain an obligation to measure EL students’
progress in core subjects to assess whether they are incurring academic deficits and to provide
assistance necessary to remedy content area deficits that were incurred during the time when the
EL student was more focused on learning English. 52 To ensure that EL students can catch up in
those core areas within a reasonable period of time, such districts must provide compensatory
and supplemental services to remedy academic deficits that the student may have developed
while focusing on English language acquisition. Similarly, SEAs must ensure through guidance
and monitoring that school districts’ EL programs (whether state-mandated or not) are designed
to enable EL students to participate comparably in the core curriculum within a reasonable time
period and that school districts timely remedy any academic deficits resulting from focusing on
English language acquisition. 53
For an EL program to be reasonably calculated to ensure that EL students attain equal
participation in the standard instructional program within a reasonable length of time, if an EL
student enters the ninth grade with beginner-level English proficiency, the school district should
offer EL services that would enable her to earn a regular high-school diploma in four years. 54 In
addition, EL students in high school, like their never-EL peers, should have the opportunity to be
competitive in meeting college entrance requirements. For example, a school district should
51

See Castañeda, 648 F.2d at 1011 (“[A] curriculum, during the early part of [EL students’] school career, which
has, as its primary objective, the development of literacy in English . . . [is permissible] even if the result of such a
program is an interim sacrifice of learning in other areas during this period” provided “remedial action is taken to
overcome the academic deficits” incurred during participation in this curriculum in ways that enable the “students’
equal participation in the regular instructional program.”).
52
See id. at 1011-14 (recognizing that school districts may choose to “focus [] first on the development of English
language skills and then later provid[e]. . . students with compensatory and supplemental education to remedy
deficiencies in other areas which they may develop during this period” “so long as the schools design programs
which are reasonably calculated to enable these students to attain parity of participation in the standard instructional
program within a reasonable length of time after they enter the school system.”).
53
See supra notes 9, 12, 14 & 15; see also 20 U.S.C. § 6841 (Title III requires LEAs to provide SEAs with an
evaluation including, among other things, the number and percentage of children in programs and activities attaining
English proficiency at the end of each school year; and SEAs to use the LEA’s evaluation to determine the
effectiveness of and improve the LEA’s programs and activities).
54
See Castañeda, 648 F.2d at 1011 (requiring that districts “design programs which are reasonably calculated to
enable [EL] students to attain parity of participation of the standard instructional program within a reasonable length
of time after they enter the school system”).

Page 20–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

ensure that there are no structural barriers within the design of its academic program that would
prevent EL students who enter high school with beginner-level English proficiency from
graduating on time with the prerequisites to enter college.
To meet their obligation to design and implement EL programs that enable EL students to attain
English proficiency and equal participation in the standard instructional program, school districts
must use appropriate and reliable evaluation and testing methods that have been validated to
measure EL students’ English language proficiency and knowledge of the core curriculum. Only
by measuring the progress of EL students in the core curriculum during the EL program can
districts ensure that students are not incurring “irreparable academic deficits.” 55 If EL students
are receiving instruction in a core content subject in their primary language, the school’s
assessments of their knowledge of that content area must include testing in the primary
language. 56
•

55

Example 9: A district has a Structured English Immersion (SEI) program, in which 20
percent of its EL students receive only part of their grade K-3 social studies and science
curricula in their intensive ESL courses while the other 80 percent of EL students
received their full grade-level science and social studies curricula in sheltered classes
with non-EL students. The district finds that the 20 percent are not performing as well as
the 80 percent on the third-grade assessments in social studies and science or on the
annual ELP test. In light of this data, the district provides intensive, supplemental
instruction in science and social studies during the school day to the lower-performing 20
percent of EL students when they start fourth grade. To further address their academic
deficits, their period of designated ESL incorporates grade-level science and social
studies texts in ESL exercises focused on the reading and writing domains. The district
also adjusts its SEI program so that when EL students in grades K-3 reach an
intermediate level of English proficiency, they transition out of the second period of ESL
incorporating only some science and social studies into the sheltered classes of the full
science and social studies curricula with non-EL students.

Id. at 1014.
Id. (holding that it was not appropriate to test EL students in a bilingual program with only English language
achievement tests and that “[t]he progress of . . . students in these other areas . . . must be measured by means of a
standardized test in their own language because no other device is adequate to determine their progress vis-à-vis that
of their English speaking counterparts”). SEAs must provide reasonable accommodations on assessments
administered to EL students, including, to the extent practicable, providing assessments in the language most likely
to yield accurate data on what such students know and can do in academic content areas. 20 U.S.C.
§ 6311(b)(3)(C)(ix)(III). SEAs also must make every effort to develop academic assessments in languages other
than English that are needed and are not already available, id. § 6311(b)(6), and SEAs may not unduly postpone
assessing EL students in reading/language arts in English, id. § 6311(b)(3)(C)(x).
56

Page 21–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

In their investigations, the Departments consider, among other things, whether:
 SEAs and districts design and implement EL programs that are reasonably calculated to
enable EL students to attain both English proficiency and parity of participation in the
standard instructional program within a reasonable period of time;
 SEAs and districts provide EL programs that ensure EL students’ access to their gradelevel curricula so that they can meet promotion and graduation requirements;
 SEAs and districts provide EL students equal opportunities to meaningfully participate in
specialized programs – whether curricular, co-curricular, or extracurricular; and
 A school district’s secondary program establishes a pathway for EL students to graduate
high school on time and EL students have equal access to high-level programs and
instruction to prepare them for college and career.
2. Specialized and Advanced Courses and Programs
School districts may not categorically exclude EL students from gifted and talented education
(GATE) or other specialized programs such as Advanced Placement (AP), honors, or
International Baccalaureate (IB) courses. Unless a particular GATE program or advanced course
is demonstrated to require proficiency in English for meaningful participation, schools must
ensure that evaluation and testing procedures for GATE or other specialized programs do not
screen out EL students because of their limited English proficiency. 57 If a school district
believes that there is an educational justification for requiring proficiency in English in a
particular GATE or other advanced program, the Departments consider a school district’s
proffered rationale to assess whether it constitutes a substantial educational justification and, if
so, to determine whether a school could use comparably effective alternative policies or practices
that would have less of an adverse impact on EL students. 58

57
58

•

Example 10: An EL student demonstrates advanced math skills in the classroom but does
not perform well on English language diagnostic tests. The student’s math teacher
recommends the student for the gifted math program. The school uses a different testing
method, such as a non-verbal assessment or a math-only test with EL testing
accommodations, to give the student an opportunity to demonstrate his or her readiness
for entrance into the gifted math program.

•

Example 11: A school requires at least a B+ math average and an overall B average to
enroll in AP Calculus. The school learns that some interested EL students cannot take
AP Calculus because they lack an overall B average due to their limited English
proficiency. So that more EL students can take this course, the school drops the overall B

1991 OCR Guidance; 34 C.F.R. § 100.3(b)(1), (2).
Id.

Page 22–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

average requirement for all students because it is not necessary to meaningful
participation in AP Calculus.
Some examples of when the Departments have identified compliance issues in this area include
when schools: (1) schedule EL language acquisition services during times when GATE programs
meet; (2) exclude EL students from all components of a GATE program, even though
proficiency in English is not necessary for a meaningful participation in a math, science, or
technology component of the GATE program; (3) use arbitrarily high admissions criteria in
English for a GATE math program that causes the exclusion of EL students who could meet the
math requirement but not the arbitrarily high English requirement; or (4) solicit teacher
recommendations of students for gifted programs from all teachers except teachers of EL
program classes.
In their investigations, the Departments consider, among other things, whether:
 SEAs’ or school districts’ gifted evaluation and testing procedures screen out EL students
because of their limited English proficiency when participation in particular gifted
programs does not require proficiency in English; and
 SEAs and school districts monitor the extent to which EL and former EL students are
referred for and participate in gifted and talented education programs, as well as honors
and Advanced Placement courses, as compared to their never-EL peers.
E. Avoiding Unnecessary Segregation of EL Students
EL programs may not unjustifiably segregate students on the basis of national origin or EL
status. While EL programs may require that EL students receive separate instruction for a
limited period of time, the Departments expect school districts and SEAs to carry out their
chosen program in the least segregative manner consistent with achieving the program’s stated
educational goals. 59 Although there may be program-related educational justifications for
providing a degree of separate academic instruction to EL students, the Departments would
rarely find a program-related justification for instructing EL and non-EL students separately in
subjects like physical education, art, and music or for separating students during activity periods
outside of classroom instruction (i.e., during lunch, recess, assemblies, and extracurricular
activities).
In determining whether an SEA or school district is unnecessarily segregating EL students, the
Departments examine whether the nature and degree of segregation is necessary to achieve the
goals of an educationally sound and effective EL program. As discussed more thoroughly in Part
II. H below, school districts should not retain EL students in EL programs for periods longer or
59

See 1991 OCR Guidance; Castañeda, 648 F.2d at 998 n.4 (“We assume that the segregation resulting from a
language remediation program would be minimized to the greatest extent possible and that the programs would have
as a goal the integration of the Spanish-speaking student into the English language classroom as soon as possible.”).

Page 23–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

shorter than necessary to achieve the program’s educational goals; nor should districts retain EL
students in EL-only classes for periods longer or shorter than required by each student’s level of
English proficiency, time and progress in the EL program, and the stated goals of the EL
program.
•

Example 12: The goals of a Spanish transitional bilingual education program are to teach
EL students English and grade-level content in Spanish so that they do not fall behind
academically as they transition to literacy in English and more content classes in English
over time. This program may segregate beginner-level EL students for their ESL
instruction and their content classes that are taught in Spanish. As the EL students
acquire higher levels of English proficiency, the program should transition them from
EL-only content classes in Spanish to integrated content classes in English with
continuing primary language or other support needed to access the content.

In evaluating whether the degree of segregation is necessary in EL programs, the Departments
consider whether entry and exit into a segregated EL program model are voluntary, whether the
program is reasonably designed to provide EL students comparable access to the standard
curriculum as never-EL students within a reasonable length of time, whether EL students in the
program have the same range and level of extracurricular activities and additional services as do
students in other environments, and whether the district at least annually assesses the English
proficiency and appropriate level of language assistance services for its EL students and
determines their eligibility to exit from the EL program based on valid and reliable exit criteria.
Some districts use newcomer programs as a bridge to general education classrooms. Districts
operating newcomer programs or schools should take particular care to avoid unnecessary
segregation. For example, it is unlikely the Departments would find a violation in the area of EL
student segregation by a school district that offers a voluntary newcomer EL program with selfcontained EL programs for a limited duration (generally for one year) so long as it schedules the
newcomer EL students’ nonacademic subjects, lunchtime, and recess with non-EL students;
encourages newcomer EL students to participate in integrated after-school activities; and
evaluates their English proficiency regularly to allow appropriate transitions out of the newcomer
EL program throughout the academic year.
Some examples of when the Departments have found compliance issues involving segregation
include when school districts: (1) fail to give segregated EL students access to their grade-level
curriculum, special education, or extracurricular activities; (2) segregate EL students for both
academic and non-academic subjects, such as recess, physical education, art, and music;
(3) maintain students in a language assistance program longer than necessary to achieve the
district’s goals for the program; and (4) place EL students in more segregated newcomer
programs due to perceived behavior problems or perceived special needs.

Page 24–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

In their investigations, the Departments consider, among other things, whether:
 SEAs and school districts educate EL students in the least segregative manner consistent
with the goals of the educationally sound and effective program selected by the SEA or
the district; and
 SEAs’ monitoring of school districts’ EL programs assesses whether the programs
unnecessarily segregate EL students and, if so, rectifies this noncompliance.
F. Evaluating EL Students for Special Education Services and Providing Special
Education and English Language Services
The Individuals with Disabilities Education Act (IDEA) and Section 504 of the Rehabilitation
Act of 1973 (Section 504) address the rights of students with disabilities in the education
context. 60 The Department of Education’s Office of Special Education Programs, a component
of ED’s Office of Special Education and Rehabilitative Services, administers the IDEA. OCR
and DOJ share authority for enforcing Section 504 in the educational context, and DOJ
coordinates enforcement of Section 504 across Federal agencies. 61
SEAs and school districts must ensure that all EL students who may have a disability, like all
other students who may have a disability and need services under IDEA or Section 504, are
located, identified, and evaluated for special education and disability-related services in a timely
manner. When conducting such evaluations, school districts must consider the English language
proficiency of EL students in determining the appropriate assessments and other evaluation
materials to be used. School districts must not identify or determine that EL students are
students with disabilities because of their limited English language proficiency.
School districts must provide EL students with disabilities with both the language assistance and
disability-related services 62 to which they are entitled under Federal law. Districts must also

60

20 U.S.C. §§ 1400-1419; 34 C.F.R. pt. 300 (IDEA, Part B and its implementing regulations); 29 U.S.C. § 794 and
34 C.F.R. pt. 104 (Section 504 and its implementing regulations).
61
Any Federal agency, such as the Department of Education or Justice, that provides Federal funds to an SEA or
school district may initiate a compliance review to ensure compliance with, or investigate a complaint alleging a
violation of, Section 504 and its implementing regulations. DOJ may also initiate a Section 504 or IDEA suit if,
after notice of a violation from the Federal funding agency, a recipient of Federal funds fails to resolve
noncompliance with Section 504 or IDEA voluntarily and the agency refers the case to DOJ. Furthermore, DOJ can
participate in private litigation involving Section 504 or IDEA.
62
The term “disability-related services” is intended to encompass either special education and related services
provided to children with disabilities who are eligible for services under the IDEA or regular or special education
and related aids and services provided to qualified students with disabilities under Section 504.

Page 25–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

inform a parent of an EL student with an individualized education program (IEP) how the
language instruction education program meets the objectives of the child’s IEP. 63
The Departments are aware that some school districts have a formal or informal policy of “no
dual services,” i.e., a policy of allowing students to receive either EL services or special
education services, but not both. Other districts have a policy of delaying disability evaluations
of EL students for special education and related services for a specified period of time based on
their EL status. 64 These policies are impermissible under the IDEA and Federal civil rights laws,
and the Departments expect SEAs to address these policies in monitoring districts’ compliance
with Federal law. Further, even if a parent of an EL student with a disability declines disabilityrelated services under the IDEA or Section 504, that student with a disability remains entitled to
all EL rights and services as described in this guidance. 65
1. Individuals with Disabilities Education Act (IDEA)
The IDEA requires SEAs and school districts to, among other things, make available a free
appropriate public education (FAPE) to all eligible children with disabilities. 66 Under the IDEA,
FAPE means, among other things, special education and related services at no cost to parents
provided in conformity with the student’s IEP. 67
Under the IDEA, school districts must also identify, locate, and evaluate all children who may
have disabilities and who need special education and related services, regardless of the severity
of their disabilities. 68 A parent or a school district may initiate a request for an initial evaluation
63

20 U.S.C. §§ 6312(g)(1)(A)(vii) (Title I), 7012(a)(7) (Title III). If the parent is LEP, this information must be in a
language the parent understands. See discussion infra in Part II. J, “Ensuring Meaningful Communication with
Limited English Proficient Parents.”
64
The court in Mumid v. Abraham Lincoln High School, 618 F.3d 789 (8th Cir. 2010), cert. denied, 131 S. Ct. 1478
(2011), rejected a private claim that such a policy was intentional national origin discrimination in violation of Title
VI. The EEOA does not require proof of intentional national origin discrimination to establish a violation of section
1703(f), see Castañeda, 648 F.2d at 1004, and the court in Mumid assumed that such a policy would violate the
EEOA, but did not reach the merits of that claim for other reasons. Mumid, 618 F.3d at 795-96. The court’s
discussion of Title VI was limited to a private right of action and did not discuss the Federal government’s
enforcement of Title VI or the other statutes discussed in this section.
65
For more information regarding EL students with disabilities and Title III, see the Department of Education’s
Questions and Answers Regarding Inclusion of English Learners with Disabilities in English Language Proficiency
Assessments and Title III Annual Measurable Achievement Objectives, available at
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/q-and-a-on-elp-swd.pdf. Among other matters, this
guidance addresses requirements for including EL students with disabilities in the annual ELP assessment, including
providing appropriate accommodations or alternate assessments when necessary.
66
20 U.S.C. §§ 1412(a)(1),1413(a)(1); 34 C.F.R. §§ 300.101-300.102, 300.201.
67
20 U.S.C. § 1401(9); 34 C.F.R. § 300.17.
68
20 U.S.C. §§ 1412(a)(3), 1413(a)(1); 34 C.F.R. §§ 300.111, 300.201. Under the IDEA, a child with a disability
means a child evaluated as having an intellectual disability, a hearing impairment (including deafness), a speech or
language impairment, a visual impairment (including blindness), a serious emotional disturbance (referred to in
IDEA as emotional disturbance), an orthopedic impairment, autism, traumatic brain injury, other health impairment,
a specific learning disability, deaf-blindness, or multiple disabilities, and who, by reason thereof, needs special

Page 26–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

to determine if a child is a child with a disability under the IDEA. 69 A school district must
ensure that assessments and other evaluation materials used to evaluate a child with a disability
are “provided and administered in the child’s native language or other mode of communication
and in the form most likely to yield accurate information on what the child knows and can do
academically, developmentally, and functionally, unless it is clearly not feasible to so provide or
administer.” 70 This is true even for those EL students whose parents have opted their children
out of EL programs. 71 A student cannot be determined to be a child with a disability if the
“determinant factor” is limited English proficiency and if the student does not otherwise meet the
definition of a “child with a disability” under the IDEA. 72
•

Example 13: A teacher thinks that a Spanish-speaking EL student with beginner level
English has a learning disability. She would like to have the student evaluated for a
disability, but believes that the student must complete one year in the EL program or
achieve intermediate proficiency in English before being evaluated for a disability or
receiving special education and related services. She is incorrect. The principal explains
to her that if she believes the student has a disability, the school district must seek
parental consent for an initial evaluation and once consent is granted must evaluate the
student in a timely manner. After the parents consent, the district arranges for a bilingual
psychologist to conduct the evaluation in Spanish, given the EL student’s ELP level and
language background.

Once a school district determines that an EL student is a child with a disability under the IDEA
and needs special education and related services, the school district is responsible for
determining, through the development of an IEP at a meeting of the IEP Team (which includes
the child’s parents and school officials), the special education and related services necessary to
make FAPE available to the child. 73 As part of this process, the IDEA requires that the IEP team
consider, among other special factors, the language needs of a child with limited English

education and related services. 20 U.S.C. § 1401(3); 34 C.F.R. § 300.8. See infra note 77 for the definition of an
individual with a disability under Section 504.
69
34 C.F.R. § 300.301(b). Once parental consent, as defined in 34 C.F.R. § 300.9, is obtained, the evaluation must
be conducted within 60 days from the date that parental consent is received, or if the SEA has established a
timeframe within which the evaluation must be conducted, within the State-established timeframe. 34 C.F.R.
§ 300.301(c)(1); see also 34 C.F.R. §§ 300.300-300.311.
70
34 C.F.R. § 300.304(c)(1)(ii); 20 U.S.C. § 1414(b)(3)(A)(ii). For the purposes of this document, native language
and primary language are interchangeable terms. In determining whether an EL student is a child with a disability
under the IDEA, the school district must draw upon information from a variety of sources (e.g., aptitude and
achievement tests and social and cultural background), and ensure that all of this information is documented and
carefully considered. 34 C.F.R. § 300.306(c)(1).
71
See discussion infra in Part II. G, “Meeting the Needs of EL Students Who Opt Out of EL Programs or Particular
EL Services.”
72
20 U.S.C. § 1414(b)(5); 34 C.F.R. § 300.306(b)(1)(iii)-(b)(2).
73
20 U.S.C. § 1414(b)(4); 34 C.F.R. §§ 300.306(c)(2) and 300.323(c). For more information about IEPs, see 20
U.S.C. § 1414(d) and 34 C.F.R. §§ 300.320-300.324.

Page 27–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

proficiency as those needs relate to the child’s IEP. 74 To implement this requirement, it is
essential that the IEP team include participants who have the requisite knowledge of the child’s
language needs. To ensure that EL children with disabilities receive services that meet their
language and special education needs, it is important for members of the IEP team to include
professionals with training, and preferably expertise, in second language acquisition and an
understanding of how to differentiate between the student’s limited English proficiency and the
student’s disability. 75 Additionally, the IDEA requires that the school district “take whatever
action is necessary to ensure that the parent understands the proceedings of the IEP team
meeting, including arranging for an interpreter for parents with deafness or whose native
language is other than English.” 76
2. Section 504 of the Rehabilitation Act (Section 504)
Section 504 is a Federal law that prohibits disability discrimination by recipients of Federal
financial assistance. Section 504 covers not only students with disabilities who have been found
to be eligible for services under the IDEA but also students with disabilities who are not IDEAeligible, but meet Section 504’s broader definition of disability. 77 As is true under the IDEA,
Section 504 requires school districts to provide FAPE to qualified students with disabilities in a
school district’s jurisdiction, regardless of the nature or severity of the student’s disability. 78
Under Section 504, depending on the individual needs of the student, FAPE can include special
education and related aids and services or can consist of regular education with related aids and
74

20 U.S.C. § 1414(d)(3)(B)(ii); 34 C.F.R. § 300.324(a)(2)(ii). IEP Teams also must consider this special factor in
the review and revision of IEPs. 34 C.F.R. § 300.324(b)(2).
75
The Departments are aware that some States are using joint EL and IEP teams effectively to determine appropriate
services for eligible students.
76
34 C.F.R. § 300.322(e); see also id. §§ 300.9, 300.503(c)(1)(ii), 300.612(a)(1). Under Title VI and the EEOA, for
an LEP parent to have meaningful access to an IEP or Section 504 plan meeting, it also may be necessary to have
the IEPs, Section 504 plans, or related documents translated into the parent’s primary language. For information on
the separate Title VI obligations of school districts to communicate with LEP parents, see infra Part II. J, “Ensuring
Meaningful Communication with Limited English Proficient Parents.”
77
A person with a disability under Section 504 is an individual who has a physical or mental impairment that
substantially limits one or more major life activities, has a record of such impairment, or is regarded as having such
an impairment. 29 U.S.C. § 705(9)(B), (20)(B) (as amended by the Americans with Disabilities Act Amendments
Act of 2008); 34 C.F.R. § 104.3(j). For additional information on the broadened meaning of disability after the
effective date of the 2008 Amendments Act, see OCR’s 2012 Dear Colleague Letter and Frequently Asked
Questions document, available at www.ed.gov/ocr/letters/colleague-201109.html, and www.ed.gov/ocr/docs/dcl504faq-201109.html. With respect to public elementary and secondary educational services, a student with a
disability is “qualified” under Section 504 if he or she is of an age during which students without disabilities are
provided such services; of any age during which is it mandatory under State law to provide such services to students
without disabilities; or is a person to whom a State is required to provide FAPE under IDEA. 34 C.F.R. §
104.3(l)(2).
78
34 C.F.R. §§ 104.33-104.36. OCR shares responsibility with DOJ in the enforcement of Title II of the Americans
with Disabilities Act of 1990, which is a Federal law prohibiting disability discrimination in the services, programs,
and activities of State and local governments (including public school districts), regardless of whether they receive
Federal financial assistance. 42 U.S.C. § 12132. Violations of Section 504 that result from school districts’ failure
to meet the obligations identified in this guidance also constitute violations of Title II. 42 U.S.C. § 12201(a).
Covered entities also must comply with Title II requirements.

Page 28–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

services that are designed to meet the individual educational needs of the student as adequately
as the needs of nondisabled students are met. While Section 504 and the IDEA are separate
statutes that contain different requirements, as reflected in ED’s regulations, one way to meet the
requirements of Section 504 FAPE is to implement an IEP developed in accordance with the
IDEA. 79
As with evaluations under the IDEA, Section 504 evaluations of EL students must measure
whether an EL student has a disability and not reflect the student’s lack of proficiency in
English. When administering written or oral evaluations to determine whether an EL student has
a disability under Section 504, school districts must administer those evaluations in an
appropriate language to avoid misclassification. 80 This is true even for those EL students whose
parents have opted their children out of EL programs. 81 Prior to evaluating an EL student,
school districts should, to the extent practicable, gather appropriate information about a student’s
previous educational background, including any previous language-based interventions. 82

79

•

Example 14: An EL student whose parents declined her school’s EL services appears to
be falling behind at school. The school decides to conduct an evaluation to determine if
she has a disability under Section 504 and needs disability-related services, and obtains
consent from the student’s parents. Although the parents have opted out of the school’s
EL program, the principal nonetheless ensures that the student’s language needs are
considered during the evaluation process, including whether the evaluations should be
conducted in the student’s native language and whether they should be administered
orally or in writing to help ensure that the evaluation determines whether the student has
a disability rather than that the student has limited English proficiency.

•

Example 15: An EL high school student recently transferred into his current school
district and appears to be struggling in all of his classes. After consulting with his
teachers and obtaining consent from his parents, the school district decides that it will
evaluate the student to determine if he has a disability under Section 504 and needs
special education or related aids and services. Prior to initiating the evaluation, the
school district asks the student and his parents about the schools he attended before
arriving in the school district and about his experience in those schools. The school
district also obtains and reviews records from these previous schools and learns that the
student’s ELP was previously assessed, that he was determined to be a native Spanish

34 C.F.R. § 104.33(b)(2).
Cf. 20 U.S.C. § 1414(b)(3)(A)(ii); 34 C.F.R. § 300.304(c)(1)(ii); see also 34 C.F.R. pt. 104, App. A at number 25,
discussion of § 104.35 (recognizing that Title VI requires evaluations in the primary language of the student).
81
See discussion infra in Part II. G, “Meeting the Needs of EL Students Who Opt Out of EL Programs or Particular
EL Services.”
82
In conducting the evaluation and making placement decisions, school districts must draw upon information from a
variety of sources (e.g., aptitude and achievement tests and social and cultural background). 34 C.F.R. § 104.35(c)
(school district “shall . . . draw upon information from a variety of sources”).
80

Page 29–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

speaker, and that he was provided EL services, but was not evaluated to determine if he
needed special education or related aids and services. The school district determines that
its disability evaluation of this student should be provided in Spanish.
Some examples of when the Departments have identified compliance issues regarding EL
students with disabilities eligible for services under Section 504 or the IDEA include when
school districts: (1) deny English language services to EL students with disabilities;
(2) evaluate EL students for special education services only in English when the native and
dominant language of the EL student is other than English; (3) fail to include staff qualified
in EL instruction and second language acquisition in placement decisions under the IDEA
and Section 504; or (4) fail to provide interpreters to LEP parents at IEP meetings to ensure
that LEP parents understand the proceedings.
When the Departments conduct investigations, compliance reviews, or monitoring activities
to determine if an SEA or school district has met its obligations under the civil rights laws
and to provide FAPE to an EL student with a disability, the Departments consider, among
other things, whether:
 The evaluations used to determine whether an EL student has a disability were conducted
in the appropriate language based on the student’s needs and language skills, and
whether the special education and EL services were determined in light of both the
student’s disability and language-related needs;
 The disability determination of an EL student was based on criteria that measure and
evaluate the student’s abilities and not the student’s English language skills;
 The EL student was promptly evaluated for disability-related services, or whether there
was an impermissible delay on account of his or her EL status and/or level of English
proficiency;
 Language assistance services and disability-related services are provided simultaneously
to an EL student who has been evaluated and determined to be eligible for both types of
services; and
 The individualized plans for providing special education or disability-related services
address EL students’ language-related needs.
G. Meeting the Needs of EL Students Who Opt Out of EL Programs or Particular
EL Services
Although school districts have an obligation to serve all EL students, parents have a right to
decline or opt their children out of a school district’s EL program or out of particular EL services

Page 30–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

within an EL program. 83 For example, parents may choose to enroll their child in ESL classes,
but decline to enroll their child in EL-only bilingual content classes. School districts may not
recommend that parents decline all or some services within an EL program for any reason,
including facilitating scheduling of special education services or other scheduling reasons. A
parent’s decision to opt out of an EL program or particular EL services must be knowing and
voluntary. 84 Thus, school districts must provide guidance in a language parents can understand
to ensure that parents understand their child’s rights, the range of EL services that their child
could receive, and the benefits of such services before voluntarily waiving them. 85
During an investigation, the Departments consider whether a parent’s decision to opt out of an
EL program or particular EL services was knowing and voluntary. If a school district asserts that
a parent has decided to opt out their child, the Departments will examine the school district’s
records, including any documentation of the parent’s opt-out decision and whether the parent
signed such documentation. Appropriate documentation is important to support school districts’
assertions and for the Departments to evaluate school districts’ legal compliance.
The Departments’ past investigations have found high numbers of EL students whose parents
have opted them out of EL programs or particular services within an EL program due to
problematic district practices such as school personnel steering families away from EL programs,
or providing incorrect or inadequate information to parents about the EL program, particular
services within the program, or their child’s EL status. The Departments have also found
noncompliance where school personnel have recommended that families decline EL programs
due to insufficient space in such programs or because school districts served only EL students
with a basic or emerging level of English. Parents have also been found to have opted their
children out of EL programs because the school district did not adequately address parental
concerns expressed about the quality of the EL program, their lack of confidence in the EL
program offered because the school district was not able to demonstrate the effectiveness of its
program, or their belief that their child did not need EL services.
If parents opt their children out of an EL program or specific EL services, the children retain
their status as EL students, and the school district remains obligated to take the “affirmative
83

Cf. 34 C.F.R. § 100.3(b)(1), (2); see also 20 U.S.C. §§ 6312(g)(1)(A)(viii) (Title I), 7012(a)(8) (Title III).
Although not directly related to EL services, courts have found in other areas that a waiver must be informed
and/or knowing as well as voluntary. See, e.g., Town of Newton v. Rumery, 480 U.S. 386, 393 (1987) (any waiver of
statutory right of action must “be the product of an informed and voluntary decision”); Alexander v. GardnerDenver Co., 415 U.S. 36, 52 n.15 (1974) (waiver must be “voluntary and knowing”).
85
Parental notification of these rights must “be in an understandable and uniform format and, to the extent
practicable, provided in a language that the parent can understand.” 20 U.S.C. §§ 6312(g)(2) (Title I), 7012(c) (Title
III). This means that whenever practicable, written translations of printed information must be provided to parents
in a language that they understand; but if written translations are not practicable, SEAs and school districts must
ensure parents are provided oral interpretations of the written information. See 67 Fed. Reg. 71,710, 71,750 (2002).
This obligation is consistent with Title VI and EEOA obligations of school districts to ensure meaningful
communication with LEP parents, discussed in Part II. J “Ensuring Meaningful Communication with Limited
English Proficient Parents.”
84

Page 31–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

steps” required by Title VI and the “appropriate action” required by the EEOA to provide these
EL students access to its educational programs. Thus, the Departments expect school districts to
meet the English-language and other academic needs of their opt-out EL students under the civil
rights laws. 86 To ensure these needs of opt-out EL students are being met, school districts must
periodically monitor the progress of students who have opted out of EL programs or certain EL
services. 87 If an EL student who opted out of the school district’s EL programs or services does
not demonstrate appropriate growth in English proficiency, or struggles in one or more subjects
due to language barriers, the school district’s affirmative steps include informing the EL
student’s parents of his or her lack of progress and offering the parents further opportunities to
enroll the student in the EL program or at least certain EL services at any time.
•

Example 16: A student is tested and determined to be an EL student. The parent initially
refuses EL program services because the parent believes her child speaks fluent English.
After the first quarter, the student’s teacher contacts the parent to discuss that the EL
student is struggling with reading and writing assignments despite her strong Englishspeaking skills. The teacher offers a period of ELD and sheltered content classes,
explaining how both can improve the student’s proficiency in reading and writing. The
parent accepts the ELD services and agrees to reevaluate the placement at the end of the
school year.

If the school district’s monitoring of the opt-out EL student shows the student is struggling but
the parent continues to decline the EL program or services, the school district should take
affirmative and appropriate steps to meet its civil rights obligations. School districts may
accomplish this in a variety of ways. One such way would be providing adequate training to the
opt-out EL student’s general education teachers on second-language acquisition and ELD to
ensure the student’s access to some language acquisition supports.
•

Example 17: At the beginning of the school year a kindergarten student is tested and
determined to be EL. The parent declined Title III and English language services that
were offered in segregated classes attended by EL students only. Although the student’s
parents opted the child out of EL-specific services, the school recognizes that the student
continues to struggle in English. The school responds by training the kindergarten
teacher to use ELD strategies in the EL student’s regular, integrated classroom.

Further, opt-out EL students must have their English language proficiency assessed at least
annually to gauge their progress in attaining English proficiency and to determine if they are still
in need of and legally entitled to EL services. There is no assessment exemption for students

86

School districts also retain their EL obligations to a student even if parents opt their child out of IDEA or Section
504 services.
87
See 1991 OCR Guidance; 20 U.S.C. § 1703(f) (requiring SEAs and LEAs to take appropriate action to overcome
individual students’ language barriers that impede their equal participation in the agencies’ instructional programs).

Page 32–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

who do not receive EL services. 88 Once opt-out EL students meet valid and reliable criteria for
exiting from EL status, the district should monitor their progress for at least two years, as it does
with other exited EL students (see Part II. H immediately below).
In their investigations, the Departments consider, among other things, whether:
 School districts encourage parents or students to accept the EL services offered and
respond appropriately when parents decline any or all EL services;
 School districts maintain appropriate documentation demonstrating that a parent made a
voluntary, informed decision to decline EL services; and
 SEAs and school districts explore the causes of high opt-out rates for EL services,
address any underlying cause(s) of opting out, and ensure that the academic and English
language proficiency needs of the EL students who have opted out are being met.
H. Monitoring and Exiting EL Students from EL Programs and Services
School districts must monitor the progress of all of their EL students in achieving English
language proficiency and acquiring content knowledge. Monitoring ensures that EL students are
making appropriate progress with respect to acquiring English and content knowledge while in
the EL program or, in the case of opted-out EL students, in the regular educational setting.
With respect to monitoring EL students’ acquisition of content knowledge, school districts must
at a minimum validly, reliably, and annually measure EL students’ performance in academic
content areas, including through tests in a language other than English where appropriate as
stated in Part II.D above. 89 School districts should also establish rigorous monitoring systems
that include benchmarks for expected growth in acquiring academic content knowledge during
the academic year and take appropriate steps to assist students who are not adequately
progressing towards those goals. SEAs also have a role to play in ensuring EL students acquire
content knowledge by monitoring whether school districts are providing EL students with
meaningful access to grade-appropriate core content instruction and remedying any content
deficits in a timely manner. 90
With respect to monitoring EL students’ acquisition of English proficiency, SEAs must develop
ELP standards to inform EL programs, services, and assessments that are derived from the four
domains of speaking, listening, reading, and writing, and that are aligned to the State’s content

88

All students who meet the definition of LEP under the ESEA, see 20 U.S.C. § 7801(25), must be tested annually
with a State-approved ELP assessment. Id. §§ 6311(b)(7) (Title I), 6823(b)(3)(D) (Title III), 6826(b)(3)(C) (Title
III).
89
Castañeda, 648 F.2d at 1014 (“Valid testing of student’s progress in these areas is, we believe, essential to
measure the adequacy of a language remediation program” and requiring that a district’s assessments of the progress
of LEP students in a subject taught in their primary language must include testing in the primary language).
90
Id. at 1011; see also Gomez, 811 F.2d at 1042; Idaho Migrant Council, 647 F.2d at 71; supra notes 9, 14 & 15.

Page 33–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

standards. 91 SEAs must also ensure that school districts implement these ELP standards. In
addition, SEAs and school districts must ensure the annual ELP assessment of all EL students in
these domains and monitor their progress from year to year. 92 Because Title III requires that the
annual ELP assessment be valid and reliable, the ELP assessment must be aligned to the SEA’s
ELP standards. 93 Thus, in monitoring EL students’ acquisition of English, their performance on
the annual ELP assessment and their progress with respect to the ELP standards during the
school year should inform their instruction.
•

Example 18: Some school districts choose to create forms for their ESL and content
teachers to use to monitor EL students each quarter. These forms include the students’
grades in each subject, scores on district and State assessments and standardized tests,
and the teachers’ comments on an EL student’s strengths and weaknesses in each of the
four language domains and each academic subject. When the monitoring form of an
intermediate EL student reflects difficulties in social studies and writing papers, an ESL
teacher suggests sheltering strategies and writing rubrics to the social studies teacher to
assist the EL student.

With respect to exiting EL students from EL programs, services, and status, a valid and reliable
ELP assessment of all four language domains must be used to ensure that all K-12 EL students
have achieved English proficiency. 94 To demonstrate proficiency on the ELP assessment, EL
students must have either separate proficient scores in each language domain (i.e., a conjunctive
score) or a composite score of “proficient” derived from scores in all four language domains.
Whether a conjunctive or composite “proficient” score is used, the score must meet two
criteria. The ELP assessment must meaningfully measure student proficiency in each of the
language domains, and, overall, be a valid and reliable measure of student progress and
proficiency in English. A composite “proficient” score must be a valid and reliable measure that
demonstrates sufficient student performance in all required domains to consider an EL student to
have attained proficiency in English. The “proficient” score, whether conjunctive or composite,
must be set at a level that enables students to effectively participate in grade-level content
instruction in English without EL services. Evidence demonstrating each of the foregoing
requirements should be available if the Departments request it.
While SEAs may include additional objective criteria related to English proficiency to decide if
an EL student who scores proficient on the ELP assessment is ready for exit or requires
additional language assistance services, these additional criteria may not serve as a substitute for
a proficient conjunctive or composite score on a valid and reliable ELP assessment.
91

20 U.S.C. § 6823(b)(2).
20 U.S.C. §§ 6311(b)(7) (Title I), 6823(b)(3)(C), (D) (Title III).
93
20 U.S.C. §§ 6841(a)(3), 6842(a)(3).
94
See 2008 Title III NOI at 61832-61833 (explaining the requirements of an ELP assessment in all four domains and
how “proficiency” may be demonstrated using a composite or a conjunctive score); see also supra note 33.
92

Page 34–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

After students have exited an EL program, school districts must monitor the academic progress
of former EL students for at least two years to ensure that: the students have not been
prematurely exited; any academic deficits they incurred as a result of participation in the EL
program have been remedied; and they are meaningfully participating in the standard
instructional program comparable to their never-EL peers. 95 When a school district’s monitoring
of an exited EL student indicates that a persistent language barrier may be the cause of academic
difficulty because general education and remediation services have proven inadequate, school
districts should re-test the student with a valid and reliable, grade-appropriate ELP test to
determine if there is a persistent language barrier and must offer additional language assistance
services where needed to meet its civil rights obligations. In no case should re-testing of an
exited student’s ELP be prohibited. If the results of the re-testing qualify the student as EL, the
school district must reenter the student into EL status and offer EL services. If the student is
reentered into EL services, school districts should document the bases for the reentry and the
parents’ consent to such reentry.
•

Example 19: School districts throughout the State found that a longitudinal cohort
analysis shows that EL students who completed and exited the EL program are not able
to meaningfully participate in regular education classes comparable to their never-EL
peers. The State revises its criteria for exiting EL students from EL programs to ensure
that the criteria are valid and reliable and require proficiency in the four domains. The
district then provides teachers and staff with training on revised exit criteria and
procedures. The district takes additional steps to improve the EL program’s services.

Some examples of when the Departments have identified compliance issues regarding the exiting
of EL students include when school districts: (1) exit intermediate and advanced EL students
from EL programs and services based on insufficient numbers of teachers who are qualified to
deliver the EL program; (2) prematurely exit students before they are proficient in English,
especially in the specific language domains of reading and writing; (3) fail to monitor the
progress of former EL students; or (4) fail to exit EL students from EL programs after EL
students demonstrate (or could have demonstrated if assessed) proficiency in English.
In their investigations, the Departments consider, among other things, whether:
 School districts monitor the progress of all of their EL students, including opt outs, in
achieving English language proficiency and acquiring content knowledge;
 SEAs monitor whether school districts’ programs enable EL students to acquire English,
content knowledge, and parity of participation in the standard instructional program;
95

Title III requires that school districts monitor for two years the progress made by exited ELs on content and
achievement standards. 20 U.S.C. § 6841(a)(4). Exiting these students from EL status is not the same concept as
the treatment of “former” EL students under Title I for accountability purposes. States are permitted to include the
scores of former EL students on State content assessments in the LEP subgroup for up to two accountability
determination cycles. 34 C.F.R. § 200.20(f)(2).

Page 35–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

 SEAs develop and ensure that school districts implement objective ELP standards that
define EL status and inform EL programs, services, and assessments;
 School districts monitor EL student progress to establish benchmarks for expected
growth and to assist students who are not adequately progressing towards those goals;
 SEAs and school districts do not exit students from EL programs, services, and status
until EL students demonstrate English proficiency on a valid and reliable ELP
assessment; and
 School districts monitor, for at least two years, the academic progress of students who
have exited an EL program to ensure that the students have not been prematurely exited,
any academic deficits they incurred resulting from the EL program have been remedied,
and they are meaningfully participating in the district’s educational programs
comparable to their never-EL peers.
I. Evaluating the Effectiveness of a District’s EL Program
As noted above, when evaluating a school district’s or SEA’s EL program(s) for compliance, the
Departments consider whether the program succeeds, after a legitimate trial, in producing results
that indicate that students’ language barriers are actually being overcome. In other words, the
Departments look at whether performance data of current EL, former EL, and never EL students
demonstrates that the EL programs were in fact reasonably calculated to enable EL students to
attain parity of participation in the standard instructional program within a reasonable length of
time. For a school district or SEA to make such a determination, as a practical matter, a district
must periodically evaluate its EL programs, and modify the programs when they do not produce
these results. 96 Continuing to use an EL program with a sound educational design is not
sufficient if the program, as implemented, proves ineffective.
Generally, success is measured in terms of whether the particular goals of a district’s
educationally sound language assistance program are being met without unnecessary
segregation. As previously discussed, those goals must include enabling EL students to attain
within a reasonable period of time, both (1) English proficiency and (2) meaningful participation
in the standard educational program comparable to their never-EL peers. 97 The Departments will
not view a program as successful unless it meets these two goals. If an EL program is not
effective, the district must make appropriate programmatic changes reasonably calculated to
enable EL students to reach these two goals. Some EL programs have additional goals such as
exiting students within a set number of years. While the Departments review longitudinal data to
determine if those goals are being met by the particular program, neither school districts nor

96

Castañeda, 648 F.2d at 1014-15; 1991 OCR Guidance; 20 U.S.C. § 6841(b)(2) (requiring every school district
receiving Title III, Part A funds to engage in a self-evaluation every two years and provide it to the SEA).
97
An EL program may have other goals such as bicultural goals or maintaining primary language literacy.

Page 36–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

SEAs may exit an EL student from EL status or services based on time in the program if the
student has yet to achieve English proficiency.
To assess whether an EL program is succeeding in overcoming language barriers within a
reasonable period of time, school districts must consider accurate data that permit a
comprehensive and reliable comparison of how EL students in the EL program, EL students who
exited the program, and never-EL students are performing on criteria relevant to participation in
the district’s educational programs over time. 98
Meaningful EL program evaluations include longitudinal data that compare performance in the
core content areas (e.g., valid and reliable standardized tests in those areas), graduation, dropout,
and retention data for EL students as they progress through the program, former EL students, and
never-EL students. 99 When evaluating the effectiveness of an EL program, the performance of
EL students in the program and former EL students who exited the program should be compared
to that of never-EL students. While the data need not demonstrate that current EL students
perform at a level equal to their never-EL peers, 100 a school district’s data should show that EL
students are meeting exit criteria and are being exited from the program within a reasonable
period of time, and that former EL students are participating meaningfully in classes without EL
services and are performing comparably to their never-EL peers in the standard instructional
program. To assess whether the EL program sufficiently prepared EL students for more
demanding academic requirements in higher grades, the Departments expect districts to evaluate
these data not only at the point that students exit EL services, but also over time. 101
•

98

Example 20: A district conducts a longitudinal cohort analysis that examines the
percentage of beginner-level EL students who complete and successfully exit EL
program services within four years, five years, and at other intervals. The district also
compares the performance of the exited EL students and their never-EL peers on the
standardized reading, math, science, and social studies tests in grades 3, 5, 8, and 10, as
well as their retention-in-grade, drop out, and graduation rates. The district considers

See, e.g., Castañeda, 648 F.2d at 1011, 1014 (discussing student achievement scores under the third prong);
Flores, 557 U.S. at 464 n.16 (“[An] absence of longitudinal data in the record precludes useful comparisons.”);
Texas, 601 F.3d at 371 (discussing achievement scores, drop-out rates, retention rates, and participation rates in
advanced courses, and the need for longitudinal data, under prong three); Keyes v. Denver Sch. Dist. No. 1, 576 F.
Supp. 1503, 1519 (D. Colo. 1983) (expressing concern over high drop-out rates of Hispanic students).
99
See Horne, 557 U.S. at 464 n. 16 (“[An] absence of longitudinal data in the record precludes useful
comparisons.”); Texas, 601 F.3d at 371 (discussing Castañeda’s third prong and noting that without an analysis of
“longitudinal data . . . the comparisons made, and conclusions reached in making them, are unreliable”).
100
See Horne, 557 U.S. at 467 (“Among other things, the Court of Appeals referred to ‘the persistent achievement
gaps documented in [Nogales'] AIMS test data’ between ELL students and native speakers, but any such comparison
must take into account other variables that may explain the gap. In any event, the EEOA requires ‘appropriate
action’ to remove language barriers, § 1703(f), not the equalization of results between native and nonnative speakers
on tests administered in English – a worthy goal, to be sure, but one that may be exceedingly difficult to achieve,
especially for older EL students.” (citation omitted)).
101
See id. at 464 n.16 (“[An] absence of longitudinal data in the record precludes useful comparisons.”).

Page 37–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

whether it is possible to attribute earlier exits and disparate performance data of exited
EL students in the content areas to a specific program design, teacher training, or
differences in programming across grade levels. The district disaggregates the average
rate of EL program exit and the average standardized test performance by program,
school, content areas, years in EL programs, and grade to determine which EL programs
and services require modification.
•

Example 21: Some school districts have updated or modified their existing data systems
for the purpose of collecting and analyzing complete and accurate information about EL
and former EL student data relative to never-EL student data. Such data include
standardized tests, district assessments, participation in special education and gifted
programs, enrollment in AP classes, and graduation, drop-out, and retention-in-grade
rates. For example, when a district’s four-year longitudinal cohort analysis data revealed
higher drop-out rates for EL students and exited EL students than never-EL students, the
district revised its grade 6-12 ESL curriculum with the help of its ESL teachers and
mandated more training for secondary sheltered content instructors.

In addition, as stated in sections II.D and H above, school districts must monitor EL students’
progress from grade to grade so that districts know whether the EL program is causing academic
content area deficits that require remediation and whether EL students are on track to graduate
and have comparable opportunities to their never-EL peers to become college- and career-ready.
Other important indicators of program success include whether the achievement gap between EL
students and never-EL students is declining over time and the degree to which current and
former EL students are represented in advanced classes, special education services, gifted and
talented programs, and extracurricular activities relative to their never-EL peers.
In their investigations, the Departments consider, among other things, whether:
 SEAs and school districts monitor and compare the academic performance of EL students
in the program and those who exited the program over time, relative to that of their
never-EL peers; and
 SEAs and school districts evaluate EL programs over time using accurate data and
timely modify their programs when they are not meeting the standards discussed herein.
J. Ensuring Meaningful Communication with Limited English Proficient Parents
Limited English Proficient (LEP) parents are parents or guardians whose primary language is
other than English and who have limited English proficiency in one of the four domains of
language proficiency (speaking, listening, reading, or writing). School districts and SEAs have
an obligation to ensure meaningful communication with LEP parents in a language they can
understand and to adequately notify LEP parents of information about any program, service, or
activity of a school district or SEA that is called to the attention of non-LEP parents. At the

Page 38–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

school and district levels, this essential information includes but is not limited to information
regarding: language assistance programs, special education and related services, IEP meetings,
grievance procedures, notices of nondiscrimination, student discipline policies and procedures,
registration and enrollment, report cards, requests for parent permission for student participation
in district or school activities, parent-teacher conferences, parent handbooks, gifted and talented
programs, magnet and charter schools, and any other school and program choice options. 102
School districts must develop and implement a process for determining whether parents are LEP
and what their language needs are. The process should be designed to identify all LEP parents,
including parents or guardians of children who are proficient in English and parents and
guardians whose primary language is not common in the district. For example, a school district
may use a student registration form, such as a home language survey, to inquire whether a parent
or guardian requires oral and/or written communication in a language other than English. The
school’s initial inquiry should, of course, be translated into languages that are common in the
school and surrounding community so that that the inquiry is designed to reach parents in a
language they are likely to understand. For LEP parents who speak languages that are less
common at a particular school, the school may use a cover page explaining in those languages
how a parent may receive oral interpretation of the form and should offer interpreters to ensure
parents accurately report their language communication needs on the form. Schools may also
use other processes reasonably calculated to identify LEP parents, and should identify the
language needs of LEP parents whenever those needs become apparent. It is important for
schools to take parents at their word about their communication needs if they request language
assistance and to keep in mind that parents can be LEP even if their child is proficient in English.
SEAs and school districts must provide language assistance to LEP parents effectively with
appropriate, competent staff – or appropriate and competent outside resources. 103 It is not
sufficient for the staff merely to be bilingual. For example, some bilingual staff and community
102

In addition to the general requirement under the civil rights laws described in the text, LEP parents are also
entitled to translation and interpretation of particular information under Titles I and III and the IDEA, as noted supra
in Parts II. A, F.1, and G.
103
Some school districts have used web-based automated translation to translate documents. Utilization of such
services is appropriate only if the translated document accurately conveys the meaning of the source document,
including accurately translating technical vocabulary. The Departments caution against the use of web-based
automated translations; translations that are inaccurate are inconsistent with the school district’s obligation to
communicate effectively with LEP parents. Thus, to ensure that essential information has been accurately translated
and conveys the meaning of the source document, the school district would need to have a machine translation
reviewed, and edited as needed, by an individual qualified to do so. Additionally, the confidentiality of documents
may be lost when documents are uploaded without sufficient controls to a web-based translation service and stored
in their databases. School districts using any web-based automated translation services for documents containing
personally identifiable information from a student's education record must ensure that disclosure to the web-based
service complies with the requirements of the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g(b),
and its implementing regulations at 34 C.F.R. Part 99. For more information on this issue, please review the
"Protecting Student Privacy While Using Online Educational Services" guidance found at
http://ptac.ed.gov/sites/default/files/Student%20Privacy%20and%20Online%20Educational%20Services%20%28Fe
bruary%202014%29.pdf.

Page 39–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

volunteers may be able to communicate directly with LEP parents in a different language, but not
be competent to interpret in and out of English (e.g., consecutive or simultaneous interpreting),
or to translate documents. School districts should ensure that interpreters and translators have
knowledge in both languages of any specialized terms or concepts to be used in the
communication at issue. In addition, school districts should ensure that interpreters and
translators are trained on the role of an interpreter and translator, the ethics of interpreting and
translating, and the need to maintain confidentiality.
•

Example 22: A district captures parents’ language needs on a home language survey and
stores these data electronically in its student information system. The district analyzes
the parent language data to identify the major languages, translates essential district-level
documents into the major languages, assists schools with translating essential schoollevel documents into the major languages and other languages, and stores these translated
documents in a database that all schools can access electronically. For less common
languages, the district ensures that LEP parents are timely notified of the availability of
free, qualified interpreters who can explain district- and school-related information that is
communicated in writing to parents. The district also canvasses the language capabilities
of its staff, creates a list of staff who are trained and qualified to provide interpreter
and/or translation assistance, contracts out for qualified interpreter and translation
assistance in languages that are not represented on this list, and trains all schools on how
to access these services.

Some examples of when the Departments have found compliance issues regarding
communication with LEP parents include when school districts: (1) rely on students, siblings,
friends, or untrained school staff to translate or interpret for parents; (2) fail to provide
translation or an interpreter at IEP meetings, parent-teacher conferences, enrollment or career
fairs, or disciplinary proceedings; (3) fail to provide information notifying LEP parents about a
school’s programs, services, and activities in a language the parents can understand; or (4) fail to
identify LEP parents.
In their investigations, the Departments consider, among other things, whether:
 SEAs and school districts develop and implement a process for determining whether
parents are LEP, and evaluate the language needs of these LEP parents;
 SEAs and school districts provide language assistance to parents or guardians who
indicate they require such assistance;
 SEAs and school districts ensure that LEP parents have adequate notice of and
meaningful access to information about all school district or SEA programs, services,
and activities; and

Page 40–Dear Colleague Letter: English Learner Students and Limited English Proficient Parents

 SEAs and school districts provide free qualified language assistance services to LEP
parents.
Conclusion
We look forward to working with SEAs and school districts to ensure their services for EL
students provide those students with a firm foundation for success in their schools and careers.
We also encourage SEAs and school districts to reevaluate policies and practices related to their
EL programs in light of this guidance to ensure compliance and improve access to educational
benefits, services, and activities for all students. Together, through our collaborative efforts, the
Departments, SEAs, and school districts can help ensure that all EL students receive equal
educational opportunities and that the diversity they bring to our nation’s schools is valued.
Thank you for your efforts to meet the educational needs of EL students. If you need technical
assistance, please contact the OCR office serving your State or territory by visiting
www.ed.gov/OCR or by calling 1-800-421-3481. Please also visit the Departments’ websites to
learn more about our EL-related work, available at www.ed.gov/ocr/ellresources.html and
www.justice.gov/crt/about/edu/documents/classlist.php#origin.

